 

United Realty Trust Incorporated 10-Q [urt-10q_063014.htm] 

Exhibit 10.16

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“FEDERAL ACT”), OR THE SECURITIES LAWS OF THE VARIOUS STATES (“STATE LAW”). THEY
HAVE BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION FROM THE FEDERAL ACT AND
STATE LAW AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED BY THE HOLDERS
THEREOF AT ANY TIME IN ACCORDANCE WITH THIS LIMITED LIABILITY COMPANY AGREEMENT,
AS IT MAY BE AMENDED OR AMENDED AND RESTATED FROM TIME TO TIME.

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

UNITED 945 82ND PARKWAY FEE, LLC

a Delaware limited liability company

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF UNITED 945 82ND
PARKWAY FEE, LLC, a Delaware limited liability company (as amended from time to
time, this “Agreement”) dated effective as of May 21, 2014 (the “Effective
Date”) is entered into by and among ARBOR- Myrtle Beach PE LLC, a Delaware
limited liability company, in its capacity as a member of the Company
(“Preferred Member”, which term includes any Person admitted as an additional or
substitute Preferred Member pursuant to the provisions of this Agreement, each
in its capacity as a member of the Company), and UNITED REALTY CAPITAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, in its capacity as a member
of the Company (“Sponsor Member”, which term includes any Person admitted as an
additional or substitute Sponsor Member pursuant to the provisions of this
Agreement, each in its capacity as a member of the Company) and BARRY FUNT, as
the “Special Member”. Preferred Member and Sponsor Member are collectively
referred to as “Members.”

 

WHEREAS, Sponsor Member entered into a Limited Liability Company Agreement,
dated as of January 27, 2014, (the “Original Operating Agreement”), to define
formally and express the terms of the Company; and

 

WHEREAS, Sponsor Member and Preferred Member desire to amend and restate the
Original Operating Agreement in its entirety to admit the Preferred Member as a
member of the Company and to define formally and express the terms of the
Company and the rights and obligations of the Members with respect thereto.
Except as otherwise stated in this Agreement, the terms defined in attached
Exhibit B have the respective meanings set forth therein for purposes of this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the undersigned Members, intending to be legally
bound, agree as follows:

 

 

 

 

Article 1

THE COMPANY

 

1.1          Formation of Company. Pursuant to the Delaware Limited Liability
Company Act, as amended from time to time (the “Act”) the Members have formed a
limited liability company under the laws of the State of Delaware by filing of
the Certificate of Formation with the Department of State of the State of
Delaware on January 27, 2014. The rights and liabilities of the Members shall be
determined pursuant to the Act and this Agreement. To the extent that the rights
or obligations of the Manager or Members are different by reason of any
provision of this Agreement than they would be in the absence of such provision,
this Agreement shall, to the extent permitted by the Act, control. Mimi Sanik,
as “authorized person” within the meaning of the Act, has executed, delivered,
and caused to be filed with the Department of State of the State of Delaware the
Certificate of Formation of the Company, which act is ratified, approved and
confirmed, and immediately after which act the Manager shall be the sole
“authorized person” within the meaning of the Act.

 

1.2          Name of Company. The name of the Company is “UNITED 945 82ND
PARKWAY FEE, LLC”. The business of the Company shall be conducted under that
name and/or upon compliance with applicable laws under any other name(s) as the
Manager may from time to time deem appropriate with the written consent of
Preferred Member. The Manager is authorized to make all appropriate filings on
behalf of the Company to enable the Company to conduct business under an assumed
name, and to secure the Company’s proprietary rights to such an assumed name.

 

1.3          Purpose of Company. Subject to Section 1.8 hereof, the sole
business of the Company is to engage in the following activities and exercise
the following powers:

 

(a)          To own, hold for investment, encumber, lease, develop, improve,
construct, operate, manage, finance, and dispose of the property known as 945
82nd Parkway, Myrtle Beach, South Carolina (the “Property”); and

 

(b)          To engage in all such activities as are related to or incidental to
the foregoing, including, without limitation, exercising all powers enumerated
in the Act necessary or convenient to the conduct, promotion or attainment of
the business or purposes set forth in this Section 1.3.

 

1.4          Principal Place of Business; Registered Office, Agent. The
principal place of business of the Company shall be at 60 Broad Street, 34th
Floor, New York, NY 10004. The registered office of the Company required by the
Act to be maintained in the State of Delaware shall be located at 1811
Silverside Road, Wilmington, Delaware 19810, or such other office (which need
not be a place of business of the Company). The name and address of the
registered agent of the Company shall be Vcorp Services, LLC, 1811 Silverside
Road, Wilmington, Delaware 19810. The registered office and registered agent may
be changed by the Manager with the written approval of Preferred Member.

 

2

 

 

1.5          Term. The Company’s existence as a separate legal entity commenced
on January 27, 2014, and shall continue until the Company’s termination in
accordance with Section 9.6.

 

1.6          Title to Company Property. All property owned by the Company shall
be owned by the Company as an entity and, insofar as permitted by applicable
law, no Member shall have any ownership interest in any Company property in its
individual name or right, and each Member’s Interest shall be personal property
for all purposes.

 

1.7          Mortgage Loan. The Members ratify and approve the mortgage
financing for the Property from Starwood Mortgage Capital LLC (“Mortgage
Lender“) consisting of a mortgage loan in the original principal amount of
$10,300,000 (“Mortgage Loan”), pursuant to those certain documents to be entered
into by the Company in connection with the Mortgage Loan identified on Schedule
1 (collectively, the “Mortgage Loan Documents"). 

 

1.8          SPE Provisions. For so long as the Mortgage Loan remain
outstanding, the Company:

 

(a) (i)      will be organized solely for the purpose of acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into the Mortgage Loan Documents with Mortgage
Lender, refinancing the Property in connection with a permitted repayment of the
Mortgage Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing, and (ii)  will not own any asset or
property other than (A) the Property, and (B) incidental personal property
necessary for the ownership or operation of the Property.

 

(b)          will not engage in any business other than the ownership,
management and operation of the Property and Company will conduct and operate
its business as presently conducted and operated.

 

(c)          will not enter into any contract or agreement with any Affiliate of
Company, any constituent party of Company or any Affiliate of any constituent
party, except upon terms and conditions that are intrinsically fair,
commercially reasonable, and no less favorable to it than would be available on
an arms-length basis with third parties other than any such party.

 

(d)          will not incur any indebtedness other than (i) the Mortgage Loan,
and (ii) unsecured trade payables and operational debt not evidenced by a note
and in an aggregate amount not exceeding one percent (1%) of the original
principal amount of the Mortgage Loan at any one time; provided that any
indebtedness incurred pursuant to subclause (ii) shall be (A) outstanding not
more than sixty (60) days, and (B) incurred in the ordinary course of business
(the indebtedness described in the foregoing clauses (i) and (ii) is referred to
herein, collectively, as “Permitted Indebtedness”). No Indebtedness other than
the Mortgage Loan may be secured (senior, subordinate or pari passu) by the
Property.

 

3

 

 

(e)          will not make any loans or advances to any third party (including
any Affiliate or constituent party), and has not and shall not acquire
obligations or securities of its Affiliates.

 

(f)          will remain solvent and Company and will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due to the extent of available cash
flow; provided further that nothing contained herein shall be deemed to require
any Member to make any additional Capital Contribution to the Company.

 

(g)          will do all things necessary to observe organizational formalities
and preserve its existence, and Company will not (i) terminate or fail to comply
with the provisions of its organizational documents, or (ii) unless (A) Mortgage
Lender has consented and (B) following a securitization of the Mortgage Loan,
the applicable rating agencies have issued a rating agency confirmation in
connection therewith, amend, modify or otherwise change this Agreement or its
Certificate of Formation.

 

(h)          will maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates and any other Person.
Company’s assets will not be listed as assets on the financial statement of any
other Person, provided, however, that Company’s assets may be included in a
consolidated financial statement of its Affiliates provided that (i) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of Company and such Affiliates and to indicate that Company’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliates or any other Person, and (ii) such assets shall be listed on
Company’s own separate balance sheet. Company will file its own tax returns (to
the extent Company is required to file any such tax returns) and will not file a
consolidated federal income tax return with any other Person. Company shall
maintain its books, records, resolutions and agreements as official records.

 

(i)          will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate of Company or any constituent party of Company), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or department or part of the other and shall maintain and utilize
separate stationery, invoices and checks bearing its own name.

 

(j)          intends to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations to the extent of available cash flow from
the operations of the Property and provided further that nothing contained
herein shall be deemed to require any Member to make any additional Capital
Contribution to the Company.

 

(k)          nor any constituent party of Company will seek or effect the
liquidation, dissolution, winding up, consolidation, asset sale or merger, in
whole or in part, of Company.

 

4

 

 

(l)          will not commingle the funds and other assets of Company with those
of any Affiliate or constituent party or any other Person, will hold all of its
assets in its own name.

 

(m)          will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person.

 

(n)          will not assume or guarantee or become obligated for the debts of
any other Person and will not hold itself out to be responsible for or have its
credit available to satisfy the debts or obligations of any other Person.

 

(o)          Without the unanimous written consent of its members and manager,
will not (i) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, (ii) seek or consent to the appointment
of a receiver, liquidator or any similar official of Company or a substantial
part of its business, (iii) take any action that might cause such entity to
become insolvent, (iv) make an assignment for the benefit of creditors,
(v) admit in writing its inability to pay debts generally as they become due,
(vi) declare or effectuate a moratorium on the payment of any obligations, or
(vii) take any action in furtherance of the foregoing. When voting with respect
to any matters set forth in the immediately preceding sentence, the members and
managers of Company, shall consider only the interests of Company, including its
creditors.

 

(p)          Notwithstanding anything herein to the contrary:

 

(i)          As long as any portion of the Mortgage Loan remains outstanding,
upon the occurrence of any event that causes the last remaining Member of
Company (the “Last Member”) to cease to be a member of Company (other than
(i) upon an assignment by Last Member of all of its limited liability company
interest in Company, and the admission of the transferee, if permitted pursuant
to this Agreement and the Mortgage Loan Documents, or (ii) the resignation of
Last Member and the admission of an additional member of Company, if permitted
pursuant to this Agreement and the Mortgage Loan Documents), the person acting
as the designated special member of Company shall, without any action of any
Person and simultaneously with Last Member ceasing to be a member of Company,
automatically be admitted as a member of the Company (in each case,
individually, a “Special Member”) and shall preserve and continue the existence
of Company, without dissolution. For so long as any portion of the Mortgage Loan
is outstanding, no Special Member may resign or transfer its rights as Special
Member unless a successor Special Member has been admitted to Company as a
Special Member. The Special Member shall be a member of the Company that has no
interest in the profits, losses and capital of the Company and has no right to
receive any distributions of Company assets. Pursuant to Section 18-301 of the
Act, a Special Member shall not be required to make any capital contributions to
the Company and shall not receive a limited liability company interest in the
Company. A Special Member, in its capacity as Special Member, may not bind the
Company. Except as required by any mandatory provision of the Act, the Special
Member, in its capacity as Special Member, shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, the
Company, including, without limitation, the merger, consolidation or conversion
of the Company. In order to implement the admission to the Company of the
Special Member, the person acting as Special Member shall execute a counterpart
to this Agreement. Prior to its admission to the Company as Special Member, each
person acting as a Special Member shall not be a member of the Company; and

 

5

 

 

(ii)          As long as any portion of the Mortgage Loan remains outstanding:
(i) Company shall be dissolved, and its affairs shall be wound up, only upon the
first to occur of the following: (A) the termination of the legal existence of
the last remaining member of Company or the occurrence of any other event which
terminates the continued membership of the last remaining member of Company
unless the business of Company is continued in a manner permitted by this
Agreement or the Act, or (B) the entry of a decree of judicial dissolution under
Section 18-802 of the Act; (ii) upon the occurrence of any event that causes the
last remaining member of Company to cease to be a member of Company or that
causes Last Member to cease to be a member of Company (other than (A) upon an
assignment by Last Member of all of its limited liability company interest in
Company and the admission of the transferee, if permitted pursuant to this
Agreement and the Mortgage Loan Documents, or (B) the resignation of Last Member
and the admission of an additional member of Company, if permitted pursuant to
this Agreement and the Mortgage Loan Documents), to the fullest extent permitted
by law, the personal representative of such last remaining member shall be
authorized to, and shall, within ninety (90) days after the occurrence of the
event that terminated the continued membership of such member in Company agree
in writing (i) to continue the existence of Company and (ii) to the admission of
the personal representative or its nominee or designee, as the case may be, as a
substitute member of Company effective as of the occurrence of the event that
terminated the continued membership of such member in Company (iii) the
bankruptcy of Last Member or a Special Member shall not cause such Last Member
or Special Member, respectively, to cease to be a member of Company and upon the
occurrence of such an event, the business of Company shall continue without
dissolution; (iv) in the event of the dissolution of Company, Company shall
conduct only such activities as are necessary to wind up its affairs (including
the sale of the assets of Company in an orderly manner), and the assets of
Company shall be applied in the manner, and in the order of priority, set forth
in Section 18-804 of the Act; and (v) to the fullest extent permitted by law,
each of Last Member and the Special Members shall irrevocably waive any right or
power that they might have to cause Company or any of its assets to be
partitioned, to cause the appointment of a receiver for all or any portion of
the assets of Company to compel any sale of all or any portion of the assets of
Company pursuant to any applicable law or to file a complaint or to institute
any proceeding at law or in equity to cause the dissolution, liquidation,
winding up or termination of Company.

 

(q)          will not permit any Affiliate (other than Preferred Member), or
constituent party independent access to its bank accounts.

 

(r)          shall pay its own liabilities and expenses, including the salaries
of its own employees (if any) from its own funds, and has maintained and shall
maintain a sufficient number of employees (if any) in light of its contemplated
business operations.

 

6

 

 

(s)          shall compensate each of its consultants and agents from its funds
for services provided to it and pay from its own assets all obligations of any
kind incurred.

 

(t)          Without the unanimous consent of all of its members and managers,
Company will not (i) file a bankruptcy, insolvency or reorganization petition or
otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally, (ii) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for such
entity or for all or any portion of Company’s properties, (iii) make any
assignment for the benefit of Company’s creditors, or (iv) take any action that
might cause Company to become insolvent.

 

(u)          will maintain an arm’s-length relationship with its Affiliates.

 

(v)          will allocate fairly and reasonably any overhead expenses that are
shared with any Affiliate, including shared office space.

 

(w)          Except in connection with the Mortgage Loan, Company will not
pledge its assets for the benefit of any other Person.

 

(x)          Company’s obligations to indemnify its officers, directors,
members, managers or partners, as the case may be, is fully subordinated to the
Mortgage Loan and will not constitute a claim against it if cash flow in excess
of the amount required to pay the Mortgage Loan is insufficient to pay such
obligation.

 

(y)          will not: (A) dissolve, merge, liquidate, consolidate; (B) sell,
transfer, dispose, or encumber (except with respect to the Mortgage Loan
Documents) all or substantially all of its assets or acquire all or
substantially all of the assets of any Person; or (C) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth in this Section 1.8 without the consent of the Lender.

 

(z)          will consider the interests of Company’s creditors in connection
with all limited liability company actions.

 

(aa)        will not have any of its obligations guaranteed by any Affiliate,
other than in connection with the Mortgage Loan.

 

1.9          No State-Law Partnership. The Members intend that (except solely
for income tax purposes) the Company not be a partnership (including, without
limitation, a limited partnership) or joint venture, and that no Member be a
partner or joint venturer of any other Member by virtue of this Agreement, and
neither this Agreement nor any other document entered into by the Company or any
member relating to the subject matter hereof shall be construed to suggest
otherwise.

 

7

 

 

Article 2

CONTRIBUTIONS; WITHDRAWAL OF CAPITAL

 

2.1          Initial Capitalization. Upon the mutual execution and delivery of
this Agreement, the Members shall be obligated to, and shall contribute cash to
the Company in the respective amounts set forth on attached Exhibit A.

 

2.2          Additional Capital Contributions.

 

(a)          Sponsor Member. To the extent Sponsor Member believes the Company
or Property is in need of additional funding to pay for accrued bona fide third
party Company or Property expenses or projected Company or Property expenses,
the Sponsor Member shall have the right, but not the obligation, to contribute
such funds (which funds may not originate from Property cash flow) as additional
Common Capital Contributions (but not as loans or advances), which additional
Common Capital Contributions shall be fully subordinate to the PE Contributions
of Preferred Member as set forth in this Agreement.

 

(b)          Preferred Member. Preferred Member shall have no obligation to make
additional PE Contributions. In the event that at any time the Sponsor Member
fails to make an additional capital contribution required for payment of any
Necessary Expenses within ten (10) Business Days following receipt by Sponsor
Member of a notice from Preferred Member setting forth Preferred Member’s
intention to pay for such Necessary Expenses, Preferred Member may, in its sole
discretion and without the consent of any other Member, pay such Necessary
Expenses. The amount paid by Preferred Member in respect of such other Necessary
Expenses shall be deemed to be an additional PE Contribution and shall be added
to the Unreturned Preferred Capital of Preferred Member. Preferred Member shall
promptly provide the Company with written notice of any such additional capital
contribution.

 

2.3          Withdrawal and Return of Capital to Members. Except as otherwise
provided in this Agreement, no Member may withdraw any portion of the capital of
the Company, and no Member is entitled to the return of that Member’s Capital
Contribution(s). Under circumstances requiring a return of any Capital
Contributions, no Member shall have the right to receive property other than
cash, except as may be specifically provided in this Agreement. No Member may
withdraw or resign from the Company unless specifically provided in this
Agreement.

 

Article 3

DISTRIBUTIONS

 

3.1          Application and Distribution of Distributable Cash.

 

(a)          Distributable Cash other than Capital Proceeds shall be distributed
on or before the Sixth (6th) day of each calendar month (“Payment Date”),
commencing on the First Payment Date, in the following order of priority:

 

(1)          First, to Preferred Member in an amount equal to the Preferred
Return which has accrued for all Preferred Return Periods prior to such Payment
Date;

 

8

 

 

(2)          Second, to Preferred Member in an amount equal to the Required
Principal Payment for application against Preferred Member’s Unreturned
Preferred Capital; and

 

(3)          Thereafter, to Sponsor Member.

 

(b)          Capital Proceeds shall be distributed in the following order of
priority:

 

(1)          First, to Preferred Member in an amount equal to the Preferred
Return which has accrued and remains unpaid for all Preferred Return Periods
prior to such distribution;

 

(2)          Next, to Preferred Member until Preferred Member has received an
amount equal to its Unreturned Preferred Capital; and

 

(3)          Thereafter, to Sponsor Member.

 

(c)          In addition to the distributions to Preferred Member set forth in
3.1(a) and (b) above, commencing on September 15, 2014 and continuing on every
December 15, March 15, June 15 and September 15 thereafter prior to the
Mandatory Redemption Date (each a “Determination Date”), Manager shall cause the
Company to make a cash distribution to Preferred Member in the amount of the
Additional Principal True-Up Payment for application against Preferred Member’s
Unreturned Preferred Capital. Manager shall promptly deliver to Preferred Member
property income and expense statements or other documentation or evidence, in
form and substance acceptable to the Preferred Member and as Preferred Member
may request no later than ten (10) days prior to each Determination Date,
sufficient for the calculation of the Available Cash and the Additional
Principal True-Up Payment payable hereunder for the prior Determination Period.
The final calculation of Available Cash and the Additional Principal True-Up
Payment payable hereunder on each Determination Date shall be subject to
Preferred Member’s approval in its reasonable discretion and Preferred Member’s
determination of the Available Cash and the Additional Principal True-Up Payment
payable hereunder shall be conclusive and binding on the Company absent manifest
error.

 

(d)          Any Distributable Cash available for distribution to the Members
shall be distributed to Members on a monthly basis on the Payment Date, and
distributions of Capital Proceeds from a Major Capital Event shall be made
promptly following the Major Capital Event to which they relate.

 

(e)          If all or any portion of a required payment hereunder and any
portion of the Preferred Return or any other amount payable to the Preferred
Member hereunder is not paid in full on the date due in violation of the terms
of this Agreement (other than the payment of the Unreturned Preferred Capital on
the Mandatory Redemption Date), the Company shall pay to the Preferred Member an
amount equal to five percent (5%) of such unpaid amount (the “Late Fee”) to
defray the expense incurred by the Preferred Member in handling and processing
such delinquent payment.

 

(f)          On the date hereof, the Company shall make a distribution to
Preferred Member for the Preferred Return payable through June 5, 2014.

 

9

 

 

3.2          Limitation Upon Distributions.

 

(a)          Notwithstanding any provision to the contrary contained in this
Agreement, no distribution shall be declared and paid to the extent that such
distribution would violate the Act or other applicable law.

 

(b)          If Sponsor Member shall receive a distribution in violation of
Section 3.2(a), Sponsor Member shall be liable to the Company for the amount of
the distribution.

 

Article 4

MANAGEMENT OF COMPANY AFFAIRS

 

4.1          Control and Management. The Company shall have one Manager. The
initial Manager shall be Sponsor Member (“Sponsor Manager” or “Manager”);
provided, that Sponsor Manager may be removed as Manager as provided in
Section 4.6. Subject to the provisions of Section 4.6, the Manager shall hold
office until the Manager’s successor has been elected and qualified. Except as
otherwise expressly provided in this Agreement and without limiting any
provision of this Agreement (including without limitation, Section 6.2), the
Manager shall have the right and power to manage, operate and control the
Company and all the rights and powers granted to managers under the Act. Except
as expressly provided in this Agreement (including without limitation,
Section 6.2), the Manager shall execute and deliver on behalf of the Company all
agreements, instruments or other documents to which the Company will be a party
or bound. The Manager shall cause the Company to comply with all applicable
Legal Requirements and all of the terms and provisions of the Mortgage Loan
Documents, this Agreement and all other Definitive Documents and shall promptly
forward copies to Preferred Member of any material notices received by the
Company from the Mortgage Lender or sent by the Company to the Mortgage Lender
under the Mortgage Loan. The Manager may appoint one or more officers of the
Company, including but not limited to a President, Vice President(s), Chief
Executive Officer, Assistant Vice President(s), Secretary, Assistant
Secretaries, Treasurer and Assistant Treasurer(s).  Such officers shall have
such duties, powers and obligations as may be assigned by the Manager and shall
be subject to the supervision and authority of the Manager and the other terms
and conditions of this Agreement.  Each officer shall serve at the pleasure of
the Manager and may be removed by the Manager with or without cause at any
time.  Each officer shall serve until his or her successor is duly appointed and
qualified or his or her earlier death, incompetence, resignation or removal. 
The Manager hereby appoints Jacob Frydman, Alex Libin and Barry Funt, each
acting alone, as authorized signatories for the Company and hereby authorize
each of them, acting alone, to execute and deliver the Mortgage Loan Documents,
Definitive Documents and any documents required in connection with the
acquisition of the Property on behalf of the Company. 

 

10

 

 

4.2          Annual Budgets. The Members acknowledge and agree that it is
intended by the Members that the Company operate the Property in accordance with
the terms of the Budget attached hereto as Exhibit G. Provided that no Change of
Control Event has occurred and is continuing hereunder, the Company shall
operate the Property in accordance with the Budget during calendar year 2014.
Within sixty (60) days prior to the end of calendar year 2014 and each
subsequent Fiscal Year and continuing on an annual basis thereafter, the Manager
shall submit to the Preferred Member (i) an annual capital budget (an “Annual
Capital Budget”) for such year, and (ii) an annual operating budget (an “Annual
Operating Budget”), for such year, together with all information reasonably
requested by Preferred Member. Preferred Member shall notify Manager of its
approval or disapproval within thirty (30) days after its receipt of the
proposed budget(s) for the upcoming year. If notice of approval or disapproval
(or request for additional time or information) is not given by the end of such
period, such proposed budget(s) shall be deemed disapproved by Preferred Member
(until such time as may be later approved by Preferred Member). If the Preferred
Member shall disapprove of any budget, the Preferred Member shall notify the
Manager of the reasons for disapproval and the Manager shall resubmit such
budget addressing the Preferred Member’s concerns within five (5) Business Days
after Preferred Member’s notice of disapproval. If Preferred Member does not
approve the resubmission prior to the beginning of the Fiscal Year, then a
“Budget Impasse” shall be deemed to exist until such time as the budgets shall
be approved by the Preferred Member. During a Budget Impasse, the Manager shall
operate the Company in accordance with the most recently approved Annual
Operating Budget, increased or decreased, as the case may be, based on the
actual costs of real estate taxes, utilities and insurance (and debt service, if
applicable) for such Fiscal Year. Subject to the provisions of Section 6.2(f),
the Company and the Manager on behalf of the Company shall be authorized to and
shall spend funds in accordance with the Annual Capital Budget and the Annual
Operating Budget then in effect in accordance with this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, any time
the Company is required to deliver a proposed budget to the Mortgage Lender for
its review and approval pursuant to the Section 4.1.7(g) of the Mortgage Loan
Agreement, the Manager shall deliver such proposed budget to Preferred Member
for its review and approval in accordance with the terms and provisions of this
Section 4.2 no later than thirty (30) days prior to the date on which such
proposed budget is required to be delivered to the Mortgage Lender pursuant to
the Mortgage Loan Agreement

 

4.3          Mortgage Loan Reserves. Until such time as the Mortgage Loan may
have been repaid or prepaid in full, the Company shall fund each reserve
required under the Mortgage Loan Documents and shall fully comply with all terms
and conditions of the Mortgage Loan Documents. During any time the Mortgage Loan
shall not be outstanding or if the Mortgage Lender shall waive or not require
any reserve required under the Mortgage Loan Documents as of the date hereof or
any reserve typically required under loans similar to the Mortgage Loan, the
Company shall, at the request of Preferred Member following a material change to
the Property, or the Borrower under the Mortgage Loan Documents, as determined
by Preferred Member in its reasonable discretion, maintain reserves with
Preferred Member (or as Preferred Member may direct) including, without
limitation, a tax and insurance reserve and a replacement reserve, a deferred
maintenance reserve and tenant improvement/leasing commission reserve that would
operate as provided in the Mortgage Loan Documents or in such other manner and
amounts as is reasonably acceptable to Preferred Member.

 

4.4          Restrictions on Members. Except as otherwise provided in this
Agreement or required under the Act, no Member other than the Manager shall have
either the obligation or the right to take part, directly or indirectly, in the
active management or control of the business of the Company, and no such Member
shall have the right or authority to act for or bind the Company.

 

11

 

 

4.5          Standard of Care of Manager. The Manager shall exercise prudent and
reasonable business judgment in managing the affairs of the Company. Except in
the case of fraud, deceit, gross negligence, willful misconduct or (i) material
breach of this Agreement which in the case of a material breach only, is not
cured (if susceptible to cure) within twenty (20) days (provided that if Manager
is diligently working to cure such act, but such cure cannot reasonably be
accomplished within such twenty (20) day period, then Manager shall have an
additional period, of up to ten (10) days, to cure such act) following written
notice or (ii) any material breach or default under any of the Definitive
Documents which is not cured within the applicable cure periods, if any, set
forth therein (each individually and collectively, “Bad Acts”), the Manager
shall not be liable or obligated to the Members for any mistake of fact or
judgment made by such Manager in operating the business of the Company that
results in any loss to the Company or its Members. In discharging its duties,
the Manager is fully protected in relying in good faith upon such information,
opinions, reports or statements by the Members or their agents, or by any other
Person, as to matters the Manager reasonably believes are within such other
Person’s professional or expert competence, including information, opinions,
reports or statements as to the value and amount of the assets, liabilities,
profits or losses of the Company or any other facts pertinent to the existence
and amount of assets from which distributions to Members might properly be paid.

 

4.6          Removal of Manager. Sponsor Manager may be removed by Preferred
Member as Manager in the event a Change of Control Event occurs. Removal of the
Manager may occur only upon written notice, which shall set forth the day on
which such removal is to be effective. Upon removal of Sponsor Manager as
Manager, Preferred Member may terminate the Management Agreement and any other
contracts or agreements with any Affiliates of Sponsor Member without penalty.
If Sponsor Manager is removed as Manager, then Preferred Member shall have the
sole right to appoint a replacement Manager. The Sponsor Manager may not resign
as Manager unless approved by Preferred Member. Upon the date of effectiveness
of such resignation, (a) the powers and authorities granted to the Sponsor
Manager hereunder shall terminate and be of no force or effect and (b) Preferred
Member or its designee shall have the power and authority to propose and
unilaterally approve all actions which would otherwise constitute Major
Decisions without the necessity for obtaining any consent or approval of the
Sponsor Member, including the power to initiate and consummate a sale of the
Property (subject to the terms and restrictions of any Mortgage Loan). The
Sponsor Member hereby consents to the right afforded to Preferred Member
hereunder and agrees to promptly and timely execute and deliver any such
documents, instruments or certificates as Preferred Member or its designee may
reasonably request to evidence such changes.

 

12

 

 

4.7          Indemnification of Manager.

 

(a)          The Company agrees to indemnify the Manager and the Manager’s
managers, members, officers, directors, partners, agents and Affiliates (each,
an “Indemnitee”) to the fullest extent permitted by law and to defend, save and
hold them harmless from and in respect of all fees, costs, losses, damages and
expenses (including attorneys’ fees) incurred in connection with or resulting
from any claim, demands, obligations, damages, actions, causes of action, suits,
losses, judgments, fines, penalties, liabilities, costs and expenses (including,
without limitation, attorneys’ fees, disbursements and court costs, and all
other professional, expert or consultants’ fees and costs incurred as a result
of such claims or in enforcing this indemnity provision) of every kind and
nature whatsoever (individually, a “Claim”, collectively, “Claims”) arising out
of or in any way relating to the Company or the Property, including under the
Mortgage Loan and Mortgage Loan Documents and related guaranties and
indemnities, including amounts paid in settlement or compromise of any such
Claims, unless caused by the Bad Act of such Indemnitee. The termination of any
action, suit or proceeding by judgment, order, settlement or upon a plea of nolo
contendere or its equivalent, shall not of itself create a presumption that any
Person acted in a fashion constituting a Bad Act. In addition to the
indemnification conferred in this Section 4.7, the Indemnitee shall also be
entitled to have paid directly by the Company the expenses reasonably incurred
in defending any such proceeding against such Indemnitee in advance of its final
disposition, to the fullest extent authorized by applicable law, as the same
exists or may hereafter be amended; provided that if the Claims involved in such
proceeding are determined to be the result of one or more Bad Acts by the
Manager, the Manager shall, upon demand by any Member, promptly reimburse the
Company for all such paid expenses.

 

(b)          The Company may, by action of the Manager, provide indemnification
to such of the employees and agents of the Company to such extent and to such
effect as the Manager shall determine to be appropriate and authorized under the
Act, as the same exists or may hereafter be amended. The rights and authority
conferred in this Section 4.7 shall not be exclusive of any other right which
any Person may have or hereafter acquire under any statute, this Agreement, vote
or consent of Members or otherwise. Any repeal or amendment of this Section 4.7
by the Members shall not adversely affect any right or protection of the Manager
or any other Indemnitee existing at the time of such repeal or amendment.

 

(c)          The Manager may cause the Company to purchase and maintain such
insurance covering the Company, the Members, the Manager, and their respective
directors, officers and employees, in such amounts as it reasonably deems
appropriate.

 

(d)          Notwithstanding the foregoing provisions, any indemnification set
forth herein shall be fully subordinate to the right of Preferred Member to the
Preferred Return and Unreturned Preferred Capital and, to the fullest extent
permitted by law, shall not constitute a claim against the Company in the event
that the Company's cash flow is insufficient to pay the Preferred Return or any
of its other obligations.

 

4.10        Authority as to Third Persons. No third party dealing with the
Company shall be required to investigate the authority of Manager or secure the
approval or confirmation by the Members of any act of such Manager in connection
with the conduct of the Company business. No purchaser of any property or
interest owned by the Company shall be required to determine the right to sell
or the authority of the Manager to sign and deliver any instrument of transfer
on behalf of the Company, or to see to the application or distribution of
revenues or proceeds paid or credited in connection therewith. Subject to the
terms of this Agreement, the Manager shall have full authority to execute on
behalf of the Company any and all agreements, contracts, subleases, licenses,
conveyances, deeds, mortgages and other instruments, and the execution thereof
by the Manager is the only execution necessary to bind the Company thereto (no
signature of any Member is required).

 

13

 

 

4.11        Reimbursement of Costs. In addition to allocations of Profits,
distributions and other benefits otherwise provided for herein, Preferred Member
or its Affiliate shall be reimbursed for customary costs incurred in monitoring
and administration of the PE Contribution.

 

Article 5

BOOKS, RECORDS, REPORTS AND ACCOUNTS

 

5.1          Maintenance of Records and Accounts. At all times, the Manager
shall maintain or cause to be maintained true and proper books, records, reports
and accounts in which shall be entered fully and accurately all transactions of
the Company.

 

5.2          Required Records. The Company’s books and financial statements
shall be prepared in accordance with GAAP (or such other accounting basis
reasonably chosen by the Manager and approved by Preferred Member). The Manager
shall maintain at the principal executive office of the Company all of the
following:

 

(a)          A current list of the full name and last known business or
residence address of each Member together with the Capital Contributions of each
Member.

 

(b)          A copy of the Certificate of Formation and all certificates of
amendment thereto, together with executed copies of any powers of attorney
pursuant to which any certificate has been executed.

 

(c)          Copies of the Company’s federal, state and local income tax or
information returns and reports, if any, for the three (3) most recent taxable
years.

 

(d)          Copies of this Agreement and all amendments thereto.

 

(e)          Financial statements of the Company for the three (3) most recent
calendar years.

 

(f)          The Company’s books and records, as they relate to the internal
affairs of the Company, for at least the current and past four (4) Fiscal Years,
or until the Company has been in existence for such time, for each such Fiscal
Year since its inception.

 

5.3          Access to Records by Members.

 

(a)          Upon the written request of any Member, setting forth the purpose
for such request, the Manager shall promptly deliver to such person, at the
Company’s expense, a copy of the information required to be maintained pursuant
to subparagraphs (a), (b), (d) and (e) of Section 5.2, so long as the purpose
for such request reasonably relates to the interest of such person as a Member
of the Company.

 

14

 

 

(b)          Each of the Members and Manager shall have the right upon
reasonable request, for purposes reasonably related to such person’s interest as
a Member or Manager, (i) to inspect and copy during normal business hours any of
the records required to be maintained pursuant to Section 5.2, and (ii) to
obtain from the Manager, promptly after becoming available, a copy of the
Company’s federal, state and local income tax or information returns for each
Fiscal Year.

 

5.4          Reporting Requirements. The Manager shall provide the Preferred
Member with periodic reports and information as follows:

 

(1)          not later than thirty-five (35) days following the close of each
quarter, quarterly property operating statements of the Property showing, in
reasonable detail, total revenues received, including line item breakouts for
all other ancillary income, and total expenses, including a line item expense
breakout with capital expenditures detailed, certified as true and correct by
Manager;

 

(2)          not later than thirty (30) days following the close of each
quarter, quarterly rent rolls, dated as of the last day of each quarter,
identifying lease term, space occupied, rent to be paid, security deposit paid,
concessions and payments delinquencies, certified as true and correct by
Manager;

 

(3)          not later than March 31 of each year, an annual year-end financial
statement of the Property for the prior year, showing in reasonable detail total
revenues received, total expenses, total cost of all capital improvements, total
debt service and total cash flow, which shall be prepared by a firm of
independent public accountants which is a member of the American Institute of
Certified Public Accountants; to the effect that such financial statements were
prepared in accordance with income tax basis of accounting, and that the
examination of such accounting firm in connection with such financial statements
has been made in accordance with generally accepted accounting standards;

 

(4)          not later than March 31 of each year, an annual year-end rent roll
of the Property for the prior year, certified as true and correct by Manager;

 

(5)          not later than March 31 of each year, an annual balance sheet and
profit and loss statement of the Company for the prior year;

 

(6)          Subject to Section 4.2 above, at least sixty (60) days prior to the
start of each calendar year, an annual operating budget consistent with the
annual operating statement described above for the Property including cash flow
projections for the upcoming year and all proposed capital replacements and
improvements for Preferred Member’s approval;

 

(7)          every six (6) months and thirty (30) days following any tenancy or
rent roll change, certified monthly rent rolls and;

 

(8)          not later than the 15th day of the applicable month, certified
monthly operating statements of the Property showing, in reasonable detail,
total revenues received, including line item breakouts for all other ancillary
income, and total expenses, including a line item expense breakout with capital
expenditures detailed, certified as true and correct by Manager;

 

15

 

 

(9)          not later than ten (10) days after the date required by law, copies
of all reports submitted by the Company to any governmental agency or authority
pursuant to any rent regulations;

 

(10)        as soon as available and in any event within five (5) days after
filing, copies, certified by the chief financial officer or any Guarantor that
they are complete and correct, of all tax returns filed by the Company and any
Guarantor;

 

(11)        not later than June 30 of each year and, in addition, following the
occurrence of a Change of Control Event, upon the request of the Preferred
Member, updated personal financial statements of Guarantor on a form reasonably
acceptable to Preferred Member, including or together with a listing of
contingent obligations of the applicable Guarantor, and certified by Guarantor
to be complete and correct;

 

(12)        Copies of the monthly and quarterly reports delivered to the
Mortgage Lender under the Mortgage Loan; and

 

(13)        such other information as may be reasonably requested by Preferred
Member.

 

5.5          Banking.

 

(a)          Bank Accounts. The Manager shall open and thereafter maintain one
or more separate bank accounts in the name of the Company with a reputable bank
or other financial institution in which there shall be deposited funds of the
Company. No other funds shall be deposited in said accounts. The funds in said
account shall be used solely for the business of the Company, and all
withdrawals therefrom are to be made only on checks signed by the Manager or
such other Person or Persons as the Manager may from time to time designate.

 

(b)          Lockbox. If at any time Mortgage Lender does not require the
establishment of a lockbox in connection with the Mortgage Loan, subject to the
terms of the Mortgage Loan Documents, at Preferred Member’s election, the
Manager shall cause the Company to establish a deposit account (the “Lockbox
Account”) at a bank approved by the Preferred Member for deposit of all revenue
generated by the Property’s operations. Preferred Member shall be an additional
authorized signatory on the Lockbox Account and shall have the right to view
account balances in the Lockbox Account and to authorize distributions of funds
from the Lockbox Account. If established, the Manager shall cause the Company
and Property Manager to collect all revenues generated from the operation of the
Property and deposit such income collected on a daily basis into the Lockbox
Account. Amounts on deposit in the Lockbox Account shall be applied to the
payment of expenses in accordance with the Annual Capital Budget and Annual
Operating Budget approved by Preferred Member, and all remaining Distributable
Cash shall be distributed to the Company on or before the next occurring Payment
Date and held in a cash collateral account (the “Cash Collateral Account”)
established by the Company and controlled by Preferred Member for application to
the Members on each Payment Date in accordance with Article 3. At the request of
Preferred Member, the Manager shall, and shall cause Company to, enter into such
lockbox agreements, deposit account control agreements and cash management
agreements as Preferred Member may reasonably require to effectuate the
foregoing provisions in form and substance acceptable to Preferred Member in its
sole discretion.

 

16

 

 

5.6          Company Expenses. The Company shall pay or reimburse the Manager
for the reasonable cost of third party services, goods and materials advanced by
the Manager and directly related to or used for or by the Company for the
benefit of the Property and the Company’s business, including without limitation
organizational costs related to the formation of this Company.

 

5.7          Other Business and Activities; Competitive Activities. Except as
otherwise provided in this Agreement, the Manager, Members and their Affiliates
may engage in or possess an interest in other activities, investments, and
business ventures of every nature and description independently or with others,
whether or not competitive with the Company, whether distinct from or related to
the Company, and the doctrine of “corporate opportunity” or any analogous
doctrine shall not apply. Except as otherwise provided in this Agreement,
neither the Company nor any other Member or Manager has any right by virtue of
this Agreement in and to any such activity, investment, or business venture, or
to the income or profits derived from such activity, investment, or business
venture; and the pursuit of such activities, investments, and business ventures
shall not be deemed wrongful or improper or the breach of any duty under this
Agreement or existing at law, in equity, or otherwise.

 

Article 6
RIGHTS, POWERS, DUTIES, RESTRICTIONS AND MEETINGS OF MEMBERS

 

6.1          Liability of Members. Subject to the further terms of this
Agreement and except as provided in Exhibit E, the liability of each Member is
restricted and limited to the amount of the actual Capital Contribution which
such Member makes or agrees to make to the Company; provided, however, that a
Member may be obligated, pursuant to the Act and New York law, including without
limitation, to return a distribution received from the Company to the extent
provided in the Act. Notwithstanding anything herein to the contrary, Sponsor
Member or Manager shall have no liability under this Agreement for any matters
that (i) are attributable solely to the actions of Preferred Member and (ii)
first arise following a Change of Control Event and the exercise by Preferred
Member of its remedies under Section 4.6 and/or 8.24(a) of this Agreement.

 

6.2          Voting Rights of the Members. Notwithstanding anything to the
contrary in this Agreement, including Section 4.1, the following matters may be
taken only with the vote, approval or consent of Preferred Member and, so long
as no Change of Control Event shall have occurred, Sponsor Member (each, a
“Major Decision”):

 

(a)          Other than the Mortgage Loan, any borrowing of money, mortgage
financing or refinancing for the Property or any other indebtedness not in the
ordinary course of business or materially modifying, extending, renewing or
prepaying, in whole or in part, any borrowing, financing or refinancing.

 

17

 

 

(b)          A decision to sell, convey, exchange, mortgage or otherwise
transfer all or any portion of the Property.

 

(c)          Grant any easement, servitude or license, or enter into any
reciprocal easement and/or operating agreement affecting the Company’s property
or any portion thereof, or modify or cancel any such grant or agreement or
exercise the Company’s discretion with respect thereto.

 

(d)          Approval of the Annual Operating Budget and Annual Capital Budget
or to make any distribution, other than as expressly set forth in this
Agreement.

 

(e)          Approval of any plans and specifications, construction and/or
architect agreements and other agreements relating to the development and
construction of the Property, including any modifications or amendments to any
of the foregoing.

 

(f)          Incur any obligations or liabilities of the Company (including any
capital improvements at the property) which are not set forth in the Budget,
Annual Capital Budget or Annual Operating Budget, as applicable, unless, in each
case, subject to the terms of the Mortgage Loan Documents, (i) Manager in its
reasonable judgment deems there to be an emergency requiring such expenditures
to effectuate immediate action necessary to protect the assets of the Company or
to avoid material property damage or personal injury at the Property and
provided Manager provides prompt notice thereof to Preferred Member, (ii) such
expenditures are required to pay Necessary Expenses or (iii) to pay ordinary and
necessary expenses which do not exceed 110% of the applicable line item in the
Annual Capital Budget or the Annual Operating Budget, or, in the aggregate, 105%
of the amount of the Budget, Annual Capital Budget or Annual Operating Budget,
as applicable (and which shall be determined by not taking expenditures made
under clause (i) and clause (ii) above into account).

 

(g)          Establish Reserves (except as set forth in the Budget, Annual
Capital Budget, Annual Operating Budget, as applicable, or set forth in the
Mortgage Loan Documents or in this Agreement) or modify the terms of any
Reserves.

 

(h)          Transfers of any portion of any Member’s Membership Interest
(directly or indirectly), other than as expressly set forth in Article VII.

 

(i)          Admit a new Member into the Company.

 

(j)          Any entering into (including the approval of the material terms and
conditions), material amendment, modification, alteration, change, assignment,
extension, termination or cancellation of, or the waiver of any rights under any
compensation, contract or agreement with Sponsor Member or any other Affiliates
of Sponsor Member, except as expressly authorized under this Agreement.

 

(k)          File any petition in bankruptcy or reorganization or institute any
other type of bankruptcy, reorganization or insolvency proceeding with respect
to the Company, consent or collude to the institution of involuntary bankruptcy,
reorganization or insolvency proceedings with respect to the Company, or the
admission in writing by the Company of its inability to pay its debts generally
as they become due, or the making by the Company of a general assignment for the
benefit of its creditors.

 

18

 

 

(l)          Select the amount, type, coverage and deductible of, and identity
of issuing insurance company with respect to, all insurance coverage for the
Company and the Property (unless such matters are otherwise in compliance with
the terms of the Mortgage Loan Documents).

 

(m)          Subject to the requirements under the Mortgage Loan Documents,
prosecute or settle any matter relating to insurance proceeds or condemnation
and determine whether and to what extent the Property should be repaired or be
restored in the event of loss by fire or other casualty or in the event of a
taking condemnation and how proceeds from a casualty or condemnation should be
applied.

 

(n)          Subject to the requirements under the Mortgage Loan Documents,
prosecute or settle any uninsured claim against the Company that involves a
payment in excess of Fifty Thousand Dollars ($50,000.00). Manager agrees to
provide Preferred Member with written notice prior to settling any claim against
the Company in the amount of Fifty Thousand Dollars ($50,000.00) or less.

 

(o)          Merge, convert or consolidate the Company with or into any other
entity or liquidate or dissolve the Company.

 

(p)          Enter into modify or terminate any lease of any commercial space in
the Property.

 

(q)          Do any act in contravention of this Agreement or any amendment
hereto.

 

(r)          Take any action which is in violation of the terms of any Mortgage
Loan Documents or any other loan documentation governing any Company or Property
financing.

 

(s)          Do any act which would make it impossible to carry on the ordinary
business of the Company except as otherwise provided in this Agreement.

 

(t)          Confess a judgment against the Company.

 

(u)          Possess Company property or assign the rights of the Company in
specific Company property for other than a Company purpose.

 

(v)          Any amendment of this Agreement (which shall be in writing).

 

(w)          Establish any subsidiary or acquire any real or personal property
or interest therein or on behalf of the Company or any subsidiary other than the
Property and other personal property in the ordinary course of business or
acquire shares of capital stock of or other equity interest in any Person.

 

19

 

 

(x)          Make or agree to any material changes to the subdivision or zoning
of the Property or any portion thereof, or alter (in any material respect),
re-develop or renovate the Property.

 

(y)          Engage in any business not described in Section 1.3 hereof.

 

(z)          Enter into or amend, modify or terminate any material contract or
agreement regarding the marketing, leasing, management, sale, design,
construction, development, improvement or rehabilitation of the Property.

 

(aa)        Selection of significant accounting principals, practices or
policies with respect to the maintenance of the Company’s books and records and
any material change to accounting and related matters material to the Company or
the Members or any material changes to accounting principals, practices or
policies, provided that the Members agree that the Company shall use the income
tax method of accounting consistently applied for its books and records.

 

(bb)        the institution, settlement or any other material decision with
respect to any lawsuit, claim, counterclaim, (excluding mandatory counterclaims)
or other legal proceeding (pending or threatened) by or against/the Company,
where the maximum amount claimed by or against the Company exceeds $100,000
including confessing a judgment against it accepting the settlement, compromise
or payment of any claim asserted against the Company or any of its properties
and assets (including claims covered by the policies of insurance maintained by
the Company or relating to a condemnation or proposed condemnation of the
Property or any portion thereof), or asserted by the Company in respect of the
foregoing, but excluding any lawsuit, claim, counterclaim or other legal
proceeding against the Company which is fully covered by insurance;

 

(cc)        To the extent such dispute has a material adverse affect on
Preferred Member as determined by Preferred Member in its sole discretion,
settling any dispute with any taxing authority concerning the computation or
allocation of any item of the Company income, gain, loss, deduction or credit
for federal, state or local purposes; to the extent such decision will have a
material adverse affect on Preferred Member as determined by Preferred Member in
its sole discretion, any material decision with respect to income tax matters,
including any tax elections of the Company, change or adoption of any method of
accounting, allocation of profit and loss or of depreciating the Company
property not specifically provided for herein, and any other material tax return
preparation decisions;

 

(dd)        making any decision with respect to any environmental matters
affecting the Company or the Property in violation of applicable environmental
law, including, without limitation, any decision that the Company or the
Property not to comply with applicable environmental laws (it being agreed that
absent the approval of Preferred Member, the Company and the Property shall
comply with all applicable environmental laws);

 

(ee)        changing the name of the Company;

 

20

 

 

(ff)        issuing guaranties on behalf of the Company of obligations of any
other Person, including guaranties of any of the obligations of any Affiliate of
any Member;

 

(gg)        Subject to the requirements of the Mortgage Loan Documents, making
any decisions with respect to the insurance and fidelity bond coverages carried
by the Company, contrary to the requirement set forth herein;

 

(hh)        Any amendment, modification or termination of any of the Mortgage
Loan Documents; and

 

(ii)         Any other action or matter which requires the consent of the
Preferred Member under this Agreement.

 

6.3          Call of Meetings. Unless otherwise proscribed by statute, a meeting
of the Members may be called by any Member for any Company purpose or purposes,
to be held at such date and at such time as may be designated by the Member
calling the meeting. Regular meetings of the Members are not mandatory. At any
Members’ meeting, the Manager or a person appointed by the Manager shall preside
at the meeting, and a person appointed by the Manager shall act as secretary of
the meeting. The secretary of the meeting shall prepare minutes of the meeting
which shall be placed in the minute books of the Company.

 

6.4          Place of Meetings. The place of meetings shall be the principal
place of business of the Company, or such other place in New York County as
determined by the Manager.

 

6.5          Notice of Meetings. Written notice stating the place, date and time
of the meeting and the general nature of the business to be conducted at the
meeting shall be given not less than five (5) nor more than sixty (60) days
before the date of the meeting, either personally or by mail, by or at the
direction of the Member(s) calling the meeting, to each Member entitled to vote
at such meeting. Except as set forth in such notice, no other business may be
transacted at the meeting. If mailed, such notice shall be deemed to be
delivered as provided in Section 12.1.

 

6.6          Meeting of All Members. If all of the Members shall meet at any
time and place, and consent to the holding of a meeting at such time and place,
such meeting shall be valid without call or notice, and at such meeting any
lawful action may be taken.

 

6.7          Telephone Meetings. Any Member may participate in a meeting by
means of conference telephone or similar communications equipment, as long as
all Members participating in the meeting can hear one another, and participation
in a meeting by such means shall constitute presence in person at such meeting.

 

6.8          Action by Members Without a Meeting. Any action that may be taken
at a meeting of the Members may be taken without a meeting if a consent or
consents in writing, setting forth the action so taken, are signed and delivered
to the Company within sixty (60) days of the record date for that action by
Members having not less than the minimum number of votes that would be necessary
to authorize or take that action at a meeting at which all Members entitled to
vote thereon were present and voted. The record date for determining Members
entitled to take action without a meeting shall be the date the first Member
signs a written consent. A Member’s written consent or approval of any matter by
email or other electronic transmission constitutes evidence of written approval.

 

21

 

 

6.9          Waiver of Notice. When any notice is required to be given to any
Member, a waiver thereof in writing signed by the Member entitled to such
notice, whether before, at or after the time stated therein, shall be equivalent
to the giving of such notice. Attendance of a Member at a meeting shall
constitute a waiver of notice of the meeting, except when the Member objects, at
the beginning of the meeting, to the transaction of any business because the
meeting is not lawfully called or convened.

 

Article 7

TRANSFERS OF MEMBER INTERESTS

 

7.1          Restrictions on Transfer. Except as expressly permitted or required
by this Agreement, no Member shall Transfer (as such term is defined below) or
permit the Transfer of all or any portion of its Interest in the Company or a
direct or indirect interest in its Interest in the Company without the written
consent of Manager and Preferred Member. To the fullest extent permitted by law,
any Transfer or attempted Transfer in violation of this Agreement shall be null
and void and of no force and effect whatsoever. Each Member hereby acknowledges
the reasonableness of the restrictions on Transfer imposed by this Agreement in
view of the Company purposes and the relationship of the Members. Accordingly,
to the fullest extent permitted by law, the restrictions on Transfer contained
herein shall be specifically enforceable. Each Member hereby further agrees to
indemnify and hold the Company and each Member (and each Member’s successors and
assigns) wholly and completely harmless from any cost, liability or damage
(including, without limitation, liabilities for income taxes and costs of
enforcing this indemnity) incurred by any of such indemnified Persons as a
result of a Transfer or an attempted Transfer in violation of this Agreement.
The term “Transfer”, when used in this Agreement, shall be deemed to refer to a
transaction by which all or a portion of such Member’s Interest in the Company,
or any equitable or beneficial interest in such Member, is transferred to
another Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, transfer by will or intestate succession, exchange, or
any other disposition (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) or the merger or consolidation of such Member with any other Person.

 

7.2          Permitted Transfers7.3 . Subject to the conditions and restrictions
set forth in this Section 7.2, a Transfer of an Interest in the Company, or of a
direct or indirect interest in a Member’s Interest in the Company, by means of a
Permitted Transfer shall be permitted without the consent of the Manager or
Preferred Member. A “Permitted Transfer” is any Transfer that complies with the
conditions and restrictions of this Section 7.2 and Section 7.3(a) and the
Mortgage Loan Documents. As to Transfers with respect to Preferred Member,
Transfers of all or any portion of Preferred Member’s Interest in the Company,
or of a direct or indirect interest in Preferred Member’s Interest in the
Company are a Permitted Transfer. Transfers as to Sponsor Member’s Interest are
not permitted except, subject to the terms of the Mortgage Loan Documents:

 

22

 

 

(a)          for a transfer of the interests in Sponsor Member by or on behalf
of an individual owner thereof who is deceased or declared judicially
incompetent, to such owner’s heirs, legatees, devisees, executors,
administrators, estate or personal representatives or a transfer of direct or
indirect interests in Sponsor Member for estate planning purposes to any trust
having as its sole beneficiaries the transferor and/or one or more of the
transferor’s immediate family members provided that in each such instance, (i)
no breach of this Agreement or default exists under this Agreement or any other
Definitive Documents beyond any applicable notice and cure period, (ii) all
requirements set forth in the Mortgage Loan Documents with respect to such
Transfer are satisfied, (iii) notice of such Permitted Transfer is delivered to
Preferred Member not less than thirty (30) days prior to such transfer together
with any instruments evidencing the Transfer; (iv) there is no change in the
management of the Sponsor Member or in the control of the Sponsor Member as a
result of such Transfer; (v) the transferee may not be an Embargoed Person, (vi)
Sponsor Member or any Affiliate of Sponsor Member may not “cash-out” of its
investment in the Company (i.e., may not retain any profit from the transfer
and/or sale of any such interests), and any profit from the sale/transfer of
such interests shall, as a condition of such Transfer be distributed by the
Company to the Preferred Member and applied against any Unreturned Preferred
Capital or other amounts payable to Preferred Member hereunder and (vii) there
is no change in the management of the Property or in the Control of the Sponsor
Member as a result of such Transfer; or

 

(b)          provided that no Change of Control Event shall have occurred and
remain uncured, a Transfer (but not a pledge) of a direct or indirect interest
in Sponsor Member, provided that (A) such Transfer shall not cause the
transferee (together with its Affiliates) to acquire Control of or result in any
Change in Control of Sponsor Member (if such transferee did not previously
Control Sponsor Member), (B) after giving effect to such Transfer, the aggregate
of all Transfers of direct or indirect interests in Sponsor Member shall not
exceed forty-nine percent (49%) of the direct and indirect interests in Sponsor
Member existing as of the date hereof, (C) to the extent any transferee owns
twenty percent (20%) or more of the direct or indirect interests in Sponsor
Member immediately following such Transfer, Sponsor Member shall give Preferred
Member notice of such Transfer together with copies of all instruments effecting
such Transfer not less than ten (10) days prior to the date of such Transfer,
(D) to the extent any transferee owns twenty percent (20%) or more of the direct
or indirect interests in Sponsor Member immediately following such Transfer
(provided such transferee did not own 20% or more of the direct or indirect
ownership interests in Sponsor Member as of the date hereof), Sponsor Member
shall, prior to such Transfer, deliver, at Sponsor Member’s sole cost and
expense, customary searches (credit, judgment, lien, etc.) acceptable to
Preferred Member with respect to such transferee, (E) the legal and financial
structure of Sponsor Member and the single purpose nature and bankruptcy
remoteness of the Company, after such Transfer, shall satisfy Preferred Member’s
then current applicable underwriting criteria and requirements (F) Guarantor (i)
(or trusts in which Guarantor or his immediate family members are the sole
beneficiaries) continues to own no less than a 1% direct or indirect ownership
interest in Sponsor Member and (ii) remains a member of the board of directors
of United Realty Trust Incorporated, a Maryland corporation and (G) there is no
change in the management of the Property.

 

The Persons (including Transfers to heirs resulting from the death of a natural
person) or entities to whom a Permitted Transfer is made is herein called a
“Permitted Transferee”.

 

23

 

 

For purposes of this Section 7.2, a change of “Control” of Sponsor Member shall
be deemed to have occurred if there is any change in the identity of any
individual or entity or any group of individuals or entities, including, without
limitation, members of any board of directors or similar corporate board who
have the right, by virtue of any partnership agreement, articles of
incorporation, by-laws, articles of organization, operating agreement or any
other agreement, with or without taking any formative action, to cause Sponsor
Member to take some action or to prevent, restrict or impede Sponsor Member from
taking some action which, in either case, Sponsor Member could take or could
refrain from taking were it not for the rights of such individuals. For the
avoidance of doubt, subject to Section 7.2(b)(F)(ii) above, changes in the
composition of directors or officers of any entity which is that is a publicly
traded entity, provided that either (1) such shares of common stock are listed
on the New York Stock Exchange or another nationally recognized stock exchange
or (2) such shares are sold, transferred or issued to third party investors
through licensed U.S. broker dealers in accordance with applicable legal
requirements, shall not be deemed to be a change in “Control” hereunder.

 

7.3          Conditions to Permitted Transfers. A Transfer by Sponsor Member
otherwise permitted under Section 7.2 shall not be a Permitted Transfer, and any
attempted Transfer to a Permitted Transferee shall, to the fullest extent
permitted by law, be null and void and of no force and effect whatever, unless
and until the following conditions are satisfied:

 

(a)          In the case of a Transfer of a direct or indirect interest in the
Company, the transferor and transferee shall execute such documents and
instruments of conveyance and assumption as may be necessary or appropriate in
the opinion of counsel to the Company to effect such Transfer and to confirm the
Permitted Transferee’s agreement to be bound by the provisions of this Agreement
and to assume all monetary obligations of the transferor Member with respect to
the interest being transferred.

 

(b)          If required by Preferred Member, the Company shall receive, prior
to such Transfer, an opinion of counsel satisfactory to the Company confirming
that such Transfer shall not terminate the Company for federal income tax
purposes or violate any applicable securities law.

 

(c)          The Permitted Transferee shall pay all reasonable costs and
expenses incurred by the Company in connection with such Transfer.

 

7.4          Admissions of Permitted Transferee as Member. Notwithstanding
anything to the contrary contained herein, a Permitted Transferee of an Interest
in the Company transferred by a Member or a Person to whom an Interest is
transferred in accordance with Section 7.1 of this Agreement shall be
automatically admitted as a member of the Company.

 

24

 

 

Article 8
PREFERRED MEMBER PROVISIONS

 

8.1          Redemption Obligations.

 

On the Mandatory Redemption Date, the Manager shall be obligated to cause the
Company to redeem the entirety of the Preferred Member’s Interest in exchange
for distributions made to the Preferred Member in an amount equal to the
aggregate of (i) Unreturned Preferred Capital, (ii) all accrued and unpaid
Preferred Return, and (iii) all actual third party costs and expenses incurred
by the Preferred Member in connection with such redemption. Preferred Member
agrees to execute an assignment of Preferred Member’s entire Interest upon such
redemption, and agrees to reasonably cooperate with a sale of the Property in
order to facilitate such redemption. If the Company shall fail to redeem the
entirety of the Preferred Member’s Interest on the Mandatory Redemption Date it
shall be a Change of Control Event entitling Preferred Member to all of its
rights and remedies under Section 8.24 of this Agreement. From and after the
redemption of the Preferred Member’s Interest hereunder and payment of any and
all fees expenses and other amounts due hereunder or under any of the
Guaranties, the Preferred Member shall be deemed to have resigned from the
Company, shall cease to be a Member of the Company and shall have no further
rights with respect to the Company, the management of the Company, any
distributions made by the Company, or the Property.

 

8.2          Voluntary Redemption Option.

 

(a)          From and after the date hereof, Manager shall be entitled to cause
the Company to redeem all or any portion of the Preferred Member’s Interest in
exchange for distributions made to the Preferred Member in an amount equal to
all or a portion of the Unreturned Preferred Capital (provided that any partial
redemption shall be in increments of no less than $100,000) provided that each
of the following conditions shall be satisfied:

 

(1)          The Company or Sponsor Member shall provide not less than thirty
(30) days prior written notice to Preferred Member specifying the date the
Company shall redeem the Preferred Member’s Interest;

 

(2)          The Manager shall cause the Company to distribute to the Preferred
Member an amount equal to the aggregate of (i) the portion of Unreturned
Preferred Capital being repaid at such time and (ii) all accrued and unpaid
Preferred Return; and

 

(3)          If the redemption occurs on a day which is not a Payment Date,
Manager causes the Company to distribute to the Preferred Member an amount equal
to the Preferred Return that would have accrued on such amount after the
redemption through and including the date immediately preceding the next Payment
Date had the redemption not occurred; and

 

(4)          The Company shall observe and satisfy all requirements under the
Mortgage Loan and obtain in writing any necessary consent of the Mortgage Lender
required thereunder.

 

25

 

 

Upon a full redemption of Preferred Member’s Interest, Preferred Member agrees
to execute an assignment of Preferred Member’s entire Interest upon such
redemption and the payment of any and all fees and payments due hereunder and
under the Definitive Documents. From and after the full redemption of the
Preferred Member’s Interest hereunder and the payment of any and all fees and
payments due hereunder (as determined by Preferred Member in its sole, but
reasonable discretion), the Preferred Member shall be deemed to have resigned
from the Company, shall cease to be a Member of the Company and shall have no
further rights with respect to the Company, the management of the Company, any
distributions made by the Company, or the Property

 

8.3          Required Redemption. At any time following April 21, 2015,
Preferred Member has the right, exercisable upon thirty (30) days prior written
notice (the “Redemption Right Notice”) to Sponsor Member to require that Sponsor
Member redeem the Preferred Member’s Interest as if such date were the Mandatory
Redemption Date on the date that is at least thirty (30) days following the date
of the Redemption Right Notice (the “Redemption Right Date”). On the Redemption
Right Date, the Manager shall cause the Company to immediately distribute to the
Preferred Member an amount equal to the aggregate of (i) the Unreturned
Preferred Capital, (ii) all accrued and unpaid Preferred Return, and (iii) all
fees, expenses and other costs due under the Guarantees and Definitive Documents
and (iv) all actual third party costs and expenses incurred by the Preferred
Member in connection with such redemption, including, without limitation, any
applicable transfer taxes. Preferred Member agrees to execute an assignment of
Preferred Member’s entire Interest upon such redemption and the payment of any
and all fees and payments due hereunder and under the Definitive Documents. From
and after the redemption of the Preferred Member’s Interest hereunder and the
payment of any and all fees and payments due hereunder and under the Guaranties,
the Preferred Member shall be deemed to have resigned from the Company, shall
cease to be a Member of the Company and shall have no further rights with
respect to the Company, the management of the Company, any distributions made by
the Company, or the Property. If the Company shall fail to redeem the entirety
of the Preferred Member’s Interest on the Redemption Right Date it shall be a
Change of Control Event entitling Preferred Member to all of its rights and
remedies under Section 8.24 of this Agreement.

 

8.4          Guaranteed Recourse Obligations. The PE Contribution by Preferred
Member and the obligations of Sponsor Member, Manager, Guarantor and the Company
under this Agreement shall be non-recourse to the Sponsor Member, Manager,
Company and Guarantor, as applicable, except as provided in Exhibit E or as set
forth in any Guaranty executed and delivered by Guarantor in connection with
this Agreement.

 

8.5          Insurance.

 

(a)          Notwithstanding that the Mortgage Loan may have been repaid or
prepaid in full and at all times that the Unreturned Preferred Capital shall
remain outstanding, the Company shall maintain the insurance required under the
Mortgage Loan Documents approved by Preferred Member, including, without
limitation, meeting all insurer requirements thereunder. In addition, the
Company shall cause Preferred Member to be named as an additional named insured
under each of the insurance policies described in the Mortgage Loan Documents.

 

26

 

 

(b)          If at any time Preferred Member is not in receipt of written
evidence that all insurance required under the Mortgage Loan Documents is in
full force and effect, Preferred Member shall have the right, subject to the
Mortgage Loan Documents, to take such action as Preferred Member deems necessary
to protect its Interest, including, without limitation, the obtaining of such
insurance coverage as Preferred Member in its sole discretion deems appropriate
and all expenses incurred by Preferred Member in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by the
Company to Preferred Member upon demand.

 

(c)          Casualty. If any Property shall sustain a casualty, the Company
shall give prompt notice of such casualty to Preferred Member and shall promptly
commence and diligently prosecute the completion of the repair and restoration
of the Property as nearly as possible to the condition the Property was in
immediately prior to such casualty but subject in all events to the terms and
conditions of the Mortgage Loan Documents.

 

(d)          Condemnation. The Company shall give Preferred Member prompt notice
of any actual or threatened condemnation by any Governmental Authority of all or
any part of the Property and shall deliver to Preferred Member a copy of any and
all papers served in connection with such proceedings. The Company shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Preferred Member, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any
condemnation, the Company shall continue to pay the Preferred Return at the time
and in the manner provided for its payment in this Agreement.

 

(e)          Restoration. Notwithstanding any provision in this Agreement to the
contrary, all insurance proceeds and condemnation award will be made available
to the Company in accordance with the Mortgage Loan Documents. In the event the
Mortgage Loan has been paid in full and the Company receives any insurance
proceeds or condemnation award, the Company shall apply such proceeds to the
restoration of the Property or to the payment of the Preferred Return in
accordance with this Agreement.

 

8.6          ERISA.

 

(a)          Not Plan Assets. So long as Unreturned Preferred Capital remains
outstanding, Company shall not be a Plan and none of the assets of Company shall
constitute Plan Assets.

 

(b)          Covenant(c) . Company further covenants and agrees to deliver to
Preferred Member such certifications or other evidence from time to time, as
requested by Preferred Member in its sole discretion and represents and
covenants that (A) Company is not and does not maintain an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(32) of ERISA; (B)
Company is not subject to State statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) one or more of the
following circumstances is true:

 

(1)          Equity interests in Company are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3 101(b)(2);

 

27

 

 

(2)          Less than twenty-five percent (25%) of each outstanding class of
equity interests in Company are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3 101(f)(2); or

 

(3)          Company qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3 101(c) or (e).

 

8.7          Affiliate Transactions. The Company shall not enter into, or be a
party to, any agreement with an Affiliate, including any transaction with
Sponsor Member, Guarantor or any of their respective Affiliates except this
Agreement, the Property Management Agreement and otherwise as expressly approved
by Preferred Member in writing, which approval may be subject to receipt of an
agreement subordinating such Affiliate’s rights to payment to the rights to
payment of the Preferred Member hereunder and pursuant to the other Definitive
Documents pursuant to a subordination agreement acceptable to Preferred Member.
Any Agreement with an Affiliate shall provide that if Sponsor Manager is removed
as Manager in accordance with the terms hereof or the Preferred Member otherwise
assumes the powers of the Sponsor Manager in accordance with the terms hereof,
Preferred Member may, or may cause the Company to, immediately terminate any
such agreement, without any penalty to the Company, and replace any such
contract or agreement in its sole discretion. If any claim, litigation,
arbitration or other dispute shall arise under any Agreement with an Affiliate,
Preferred Member shall represent the Company in any negotiations, settlements or
other actions involving such agreement.

 

8.8          Existence; Compliance with Legal Requirements. Company shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect the existence, rights, licenses, permits and franchises of Company,
and comply, in all material respects, with all Legal Requirements applicable to
it and the Property. There shall never be committed by Company or its Affiliates
or anyone controlled by the Company its Affiliates or any parties acting at the
direction of any of the foregoing any act or omission affording the federal
government or any State or local government the right of forfeiture against the
Property or any part thereof or any monies paid in performance of Company’s
obligations hereunder or pursuant to any of the Definitive Documents. Company
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Company shall at all times,
maintain, preserve and protect all franchises and trade names and preserve all
the remainder of its property used or useful in the conduct of its business and
shall keep the Property in good working order and repair, and from time to time
make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto. Company shall keep the
Property insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement.

 

28

 

 

8.9          Taxes and Other Charges. Company shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable. Company shall furnish to
Preferred Member receipts, or other evidence for the payment of the Taxes and
the Other Charges prior to the date the same shall become delinquent. Company
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge whatsoever which may be or become a Lien or charge against the Property,
and shall promptly pay for all utility services provided to the Property. After
prior written notice to Preferred Member, Company, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Change of
Control Event has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Company is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all Legal
Requirements; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Company shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; and (vi) Company shall furnish such security as may be required in the
proceeding, or as may be requested by Preferred Member, to insure the payment of
any such Taxes or Other Charges, together with all interest and penalties
thereon. Preferred Member may apply such security or part thereof held by
Preferred Member at any time when, in the judgment of Preferred Member, the
validity or applicability of such Taxes or Other Charges are established or the
Property (or part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of the Security Instrument being primed by any related Lien.

 

8.10        Litigation. Company shall give prompt written notice to Preferred
Member of any litigation or governmental proceedings pending or threatened
against Company or the Property which might materially adversely affect the
condition (financial or otherwise) or business of the Company or the Property.

 

8.11        Access to the Property. Company shall permit agents, representatives
and employees of Preferred Member to inspect the Property or any part thereof at
reasonable hours upon reasonable advance notice.

 

8.12        Notice of Default. The Company shall promptly advise Preferred
Member of any material adverse effect on the value of the Property or the
Company’s financial condition, or of the occurrence of any Change of Control
Event or any default under this Agreement, the Mortgage Loan Documents or the
Definitive Documents of which the Company has knowledge.

 

8.13        Cooperate in Legal Proceedings. Company shall cooperate fully with
Preferred Member with respect to any proceedings before any court, board or
other Governmental Authority which may in any way adversely affect the rights of
Preferred Member hereunder or any rights obtained by Preferred Member under any
of the other Definitive Documents and, in connection therewith, permit Preferred
Member, at its election, to participate in any such proceedings.

 

8.14        Award and Insurance Benefits. Subject to the terms of Mortgage Loan
Documents, the Company shall cooperate with Preferred Member in obtaining the
benefits of any awards or insurance proceeds lawfully or equitably payable in
connection with the Property, and subject to the terms of the Mortgage Loan, and
Preferred Member shall be reimbursed for any expenses incurred in connection
therewith (including attorneys’ fees and disbursements, and the payment by
Company of the expense of an appraisal on behalf of Preferred Member in case of
Casualty or Condemnation affecting the Property or any part thereof) out of such
award or insurance proceeds.

 

29

 

 

8.15        Further Assurances. The Company shall, at the Company’s sole cost
and expense, from time to time as reasonably requested by the Preferred Member,
execute, acknowledge, record, register, file and/or deliver to the Preferred
Member such other instruments, agreements, certificates and documents as the
Preferred Member may reasonably request for the better and more effective
carrying out of the intents and purposes of this Agreement and the other
Definitive Documents and the transactions contemplated hereby and thereby in
accordance with the Mortgage Loan Documents.

 

8.16        Perform Documents. The Company shall observe, perform and satisfy
all of the terms provisions, covenants and conditions required to be observed,
performed or satisfied by the Company in respect of this Agreement or the other
Definitive Documents. The Company shall pay or cause to be paid when due all
costs, fees and expenses to the extent required under this Agreement or the
other Definitive Documents by the Company subject to all applicable notice,
grace and cure periods therein

 

8.17        Leases. Upon request, the Company shall furnish the Preferred Member
with executed copies of all Leases.

 

8.18        Patriot Act Compliance. The Sponsor Member and Sponsor Manager will
use its good faith and commercially reasonable efforts to comply and cause the
Company to comply with the Patriot Act and all applicable requirements of
Governmental Authorities having jurisdiction over the Company, including those
relating to money laundering and terrorism. The Preferred Member shall have the
right to audit the Company’s compliance with the Patriot Act and all applicable
requirements of Governmental Authorities having jurisdiction over the Company,
including those relating to money laundering and terrorism. In the event that
either the Company fails to comply with the Patriot Act or any such requirements
of Governmental Authorities, then the Preferred Member may, at its option, cause
the Company to comply therewith and any and all costs and expenses incurred by
the Preferred Member shall be reimbursed by the Company upon demand.

 

8.19        Preferred Interest Transactions. The Company, Sponsor Manager and
the Sponsor Member shall reasonably cooperate with the Preferred Member in
connection with the sale of the Preferred Member’s Preferred Interest in the
Company or any part thereof, or the sale of a participation in the Preferred
Member’s Preferred Interest in the Company or any part thereof as each may be
permitted hereunder and in accordance with the Mortgage Loan Documents, which
cooperation shall include (i) obtaining required approvals for any such
transfers from Mortgage Lender, (ii) providing additional information regarding
the Company or its Affiliates, the Sponsor Member or their Affiliates and the
Property, including, without limitation, additional appraisals, environmental
reports, engineering reports and similar due diligence materials, and updates,
verifications and consents with respect to such materials that were delivered at
closing, (iii) supplying such documentation, financial statements and reports,
if any, that may be required to comply with U.S. federal securities laws and the
laws of the State of Delaware, (iv) re-executing or making modifications to this
Agreement and all other Definitive Documents or the organizational documents of
the Company or any of its Affiliates or the Sponsor Member or any of its
Affiliates, provided that no such modification, revision, additional
documentation or other action in connection with such cooperation shall increase
the obligations or decrease the rights of the Company, the Sponsor Member or
Guarantor pursuant to the Definitive Documents, (v) revising existing opinions
or supplying additional opinions, (vi) delivering tenant estoppel letters,
subordination agreements or similar agreements, and (vii) participating
(including senior management of the Company) in meetings and presentations to
any prospective purchasers. The cost and expense of complying with this Section
8.19, including without limitation providing such additional documents or
modifications to this Agreement and all other Definitive Documents, or other
actions in connection with such cooperation (other than Sponsor Member’s or the
Guarantor’s attorney’s fees), shall be borne solely by the Preferred Member.

 

30

 

 

8.20        Liens. Other than the Permitted Encumbrances, the Company shall not
create, incur, assume or permit to exist any Lien on its interest in the
Property.

 

8.21        Embargoed Person. At all times throughout the term of this
Agreement, including after giving effect to any Transfers permitted pursuant to
this Agreement, (a) none of the funds or other assets of the Company, Sponsor
Member, or Guarantor shall constitute property of, or shall be beneficially
owned, directly or, to the relevant Person’s best knowledge, indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder, with the result that the
investment in the Company or Sponsor Member (whether directly or indirectly),
would be prohibited by law (each, an “Embargoed Person”), or the preferred
equity financing made by the Preferred Member would be in violation of law, (b)
no Embargoed Person shall have any interest of any nature whatsoever in the
Company or Sponsor Member with the result that the investment in Company or
Sponsor Member (whether directly or indirectly), would be prohibited by law or
the preferred equity financing would be in violation of law, and (c) none of the
funds of Company or Sponsor Member or Guarantor, as applicable, shall be derived
from any unlawful activity with the result that the investment in Company or
Sponsor Member (whether directly or indirectly), would be prohibited by law or
the preferred equity financing would be in violation of law. A breach of the
provisions of this Section 8.24 solely by Preferred Member (with respect to the
PE Contribution) shall expressly not by itself constitute a breach of this
Section 8.24 by the Company or the Sponsor Member.

 

8.22        Covenants of the Sponsor Member. The Sponsor Member hereby agrees
and covenants with the Preferred Member that it will not withdraw or resign as
Sponsor Member of the Company unless otherwise consented to by the Preferred
Member in its sole discretion or such withdrawal or resignation is a transfer to
Preferred Member in accordance with this Agreement.

 

8.23        Change of Control Events. A “Change of Control Event” shall mean any
one or more of the following:

 

(a)          the Preferred Member’s Interest has not been redeemed pursuant to
Article 8 by the Mandatory Redemption Date;

 

31

 

 

(b)          the failure of the Company to pay, or cause to be paid, any monthly
installment of Preferred Return or Required Principal Payment within five (5)
days following any Payment Date or with respect to the Additional Principal
True-Up Payment, on the applicable Determination Date (regardless of whether the
Company has sufficient Distributable Cash to pay the Preferred Return, Required
Principal Payment or Additional Principal True-Up Payment on such date) or with
respect or any other sum required to be paid by the Company to Preferred Member
hereunder, within five (5) days following the date same is due and payable
(regardless of whether the Company has sufficient Distributable Cash to pay such
amounts);

 

(c)          the Sponsor Member or Sponsor Manager is in default of any other
obligation under this Agreement and such default or breach is not corrected
within thirty (30) days after written notice thereof from the Preferred Member
identifying the default with specificity; provided that if such default is not
susceptible of cure within such thirty (30) day period, and the Sponsor Member
or Sponsor Manager initiates such cure and diligently prosecutes such cure to
completion, such grace period shall be extended for such time (not to exceed an
additional sixty (60) days) as is reasonably necessary to allow the Sponsor
Manager to effect such cure;

 

(d)          any default beyond any applicable notice and/or cure period by the
Company or any Guarantor under the Mortgage Loan or the Mortgage Loan Documents;

 

(e)          any default beyond any applicable notice and/or cure period under
any of the Definitive Documents;

 

(f)          any Transfer by the Sponsor Member in violation of the terms
hereof;

 

(g)          The Company, Sponsor Member or Manager or any Guarantor shall
(i) initiate proceedings of any nature under the federal Bankruptcy Code, or any
similar state or federal law for the relief of debtors, (ii) make a general
assignment for the benefit of creditors, (iii) have initiated against it a
proceeding under any section or chapter of the federal Bankruptcy Code, or any
similar federal or state law for the relief of debtors, which proceeding is not
dismissed or discharged within a period of sixty (60) days after the filing
thereof, (iv) admit in writing its inability to pay its debts as they mature or
to perform its obligations under this Agreement, (v) be the subject of an
attachment or execution or other judicial seizure of all or any substantial part
of its assets or of its Interest or any part thereof, which remains undismissed
or undischarged for a period of sixty (60) days after levy thereof.

 

(h)          if any Taxes and Other Charges are not paid by the Company, or with
respect to the Property, when due and payable;

 

(i)          if any representation or warranty made by the Company herein or in
any report, certificate, financial statement or other instrument, agreement or
document furnished to the Preferred Member shall have been false or misleading
in any material respect as of the date such representation or warranty was made;

 

(j)          if the Company fails in any material respects to comply with the
provisions of Section 1.8, other than an unintentional non-material breach and
such unintentional non-material breach is not reasonably expected to result in a
subsequent consolidation of the Company with any other Person or entity;

 

32

 

 

(k)          if the Company, Sponsor Member, Sponsor Manager, the Guarantor or
any of their respective Affiliates has committed or engaged in, or been the
subject of, any of the following acts, activities or events, unless such was
caused solely by the Preferred Member:

 

(1)          fraud perpetrated in connection with the Property or under or in
connection with this Agreement;

 

(2)          gross negligence, willful misconduct relating to the Company, the
Manager and/or the Property, unless such was caused by the gross negligence or
willful misconduct of Preferred Member; or

 

(3)          misappropriation of funds relating to the Company and/or the
Property;

 

(l)          if the Company, Guarantor, Manager or any Member (other than
Preferred Member) takes any Major Decision without receiving the required
approval of Preferred Member hereunder and such decision has a material adverse
affect on the Preferred Member, the Property or the Company, as determined by
Preferred Member in its sole discretion and such decision, if susceptible to
being cured (as determined by Preferred Member in its discretion), is not cured
within the time frames provided in subsections 8.23(b) or (c) above, as
applicable;

 

(m)          if one or more judgments, decrees or orders for the payment of
money is rendered against any the Company, Manager or Guarantor in an amount in
excess of Two Hundred Fifty Thousand Dollars ($250,000), and such judgments,
decrees or orders continue unsatisfied and in effect for a period of thirty (30)
consecutive days following notice of such judgment, decree or order without
being vacated, discharged, satisfied, stayed or bonded pending appeal;

 

(n)          if the Property becomes subject (i) to any lien not permitted
pursuant to the Mortgage Loan Documents, or (ii) to any mechanic’s,
materialman’s or other lien that is or is asserted to be superior to the lien of
the Mortgage Loan Documents, and such lien shall remain undischarged (by
payment, bonding, or otherwise) for thirty (30) days unless contested in
accordance with the terms of the Mortgage Loan Documents;

 

(o)          if Sponsor Member fails to promptly provide Preferred Member with
any material notice received by the Company with respect to the Mortgage Loan in
accordance with Section 4.1 above;

 

(p)          if Guarantor or any Member (other than Preferred Member) is
convicted of a felony involving a crime of moral turpitude, fraud or
embezzlement;

 

(q)          if Sponsor Manager resigns from the Company in violation of this
Agreement;

 

33

 

 

(r)          the occurrence of a Sweep Event Period (as defined in the Mortgage
Loan Agreement) under the Mortgage Loan; or

 

(t)          the failure of Manager to timely deliver the documentation and
other information as and when required pursuant to Section 3.1(c) of this
Agreement to calculate the Available Cash and/or Additional Principal True-Up
Payment payable pursuant to Section 3.1(a)(3) of this Agreement.

 

8.24        Remedies. At any time that a Change of Control Event exists,
Preferred Member may, in addition to any other rights or remedies available to
it hereunder or under the other Definitive Documents, or at law or in equity,
take such action, without notice or demand, as it reasonably deems advisable to
protect and enforce its rights against the Company, Sponsor Member or Guarantor
and in and to the Property or any one or more of them, including, but not
limited to, the following actions, each of which may be pursued singly,
concurrently or otherwise, at such time and in such order as Preferred Member
may determine, in its sole discretion, without impairing or otherwise affecting
any other rights and remedies of Preferred Member hereunder, at law or in
equity:

 

(a)          Following a Change of Control Event, Preferred Member shall have
the right, exercisable at any time upon twenty (20) Business Day’s notice to
Sponsor Member of such Change of Control Event (WHICH NOTICE SHALL INCLUDE A
STATEMENT THAT SPONSOR MEMBER SHALL BE DEEMED TO HAVE RESIGNED FROM THE COMPANY
AND HAVE ITS CAPITAL ACCOUNT AND INTEREST IN THE COMPANY TRANSFERRED TO
PREFERRED MEMBER IF SUCH CHANGE OF CONTROL EVENT IS NOT CURED WITHIN SUCH TWENTY
(20) BUSINESS DAY PERIOD), and if such Change of Control Event is not cured
within such twenty (20) Business Day period, to elect that the total Capital
Contributions made by Sponsor Member as of such date be transferred to Preferred
Member and, at Preferred Member’s option, the Sponsor Member shall be deemed to
have resigned from the Company and shall cease to be a Member of the Company and
shall have no further rights with respect to the Company, any distributions made
by the Company, or the Property. Sponsor Member agrees to promptly and timely
execute and deliver any such documents, instruments or certificates as Preferred
Member or its designee may reasonably request to evidence such transfer. Solely
for tax purposes, the redemption by the Preferred Member of the Sponsor Member
shall be treated as a purchase by the Preferred Member of the Sponsor Member’s
100% limited liability company interest in the Company, and the parties hereto
agree to report any such transaction consistent therewith. The Members agree
that the remedy provisions set forth in this Section 8.24(a) is fair and
equitable given the substantial damage and uncertainty that will be suffered by
Preferred Member as result of a Change in Control Event and the difficulty in
determining and mitigating such damage. Any and all transfer taxes or other
taxes, third party costs and expenses payable or incurred by Preferred Member
(including, without limitation, enforcement costs and expenses and reasonable
attorney’s fees) in connection with the transactions and enforcement of the
rights of Preferred Member contemplated by this Section 8.24(a) shall be the
sole responsibility of the Sponsor Member.

 

(b)          Preferred Member may perform, or cause the performance of, any
agreement the Company, Sponsor Member or Guarantor fails to perform under this
Agreement or any other Definitive Document or the Mortgage Loan Documents,
including a failure to pay real property taxes or insurance premiums with
respect to the Property; or

 

34

 

 

(c)          Subject to the terms of Section 8.1 above, require the Manager to
cause the Company to immediately redeem the Preferred Member’s Interest as if
such date were the Mandatory Redemption Date; or

 

(d)          Apply all amounts in any reserve account maintained by Preferred
Member under this Agreement or any Definitive Document and any amounts from time
to time in any cash management account, if any, maintained by Preferred Member
toward redemption of all of Preferred Member’s Interest and all other amounts
payable under this Agreement or any Definitive Documents.

 

Until such time as Sponsor Member has redeemed the Interest of Preferred Member
in full and paid to Preferred Member all amounts due and payable to Preferred
Member under this Agreement and the Definitive Documents, the Preferred Member
shall not be required to elect among remedies and shall be entitled to exercise
any or all remedies specified above or available at law or in equity and the
Company hereby waives all fiduciary duties with respect to the Preferred
Member’s exercise of such rights and remedies. All remedies, either under this
Agreement, by law or as may otherwise be afforded to the Preferred Member, shall
be cumulative.

 

In the event that the Sponsor Manager is removed as Manager of the Company by
the Preferred Member pursuant to Section 4.6 and replaced with a successor
manager and/or if Sponsor Member is removed as a Member in the Company pursuant
to Section 8.24(a) above, the Manager and the company shall execute all
documentation requested by Preferred Member (including the removal of Sponsor
Manager or its officers from any bank signature cards and adding Preferred
member to such accounts) or its manager and, if requested by Preferred member,
cooperate in transferring all bank accounts of the Company to accounts under the
control of the Preferred Member.

 

Notwithstanding anything contained in this Agreement or any of the Definitive
Documents to the contrary, upon Preferred Member’s exercise of its rights under
Section 8.24(a) and/or Section 4.6 above (such date, the “Exercise Date”), the
amounts owed and payable to Preferred Member hereunder and the Guarantor’s
obligations under the Guarantees and the Definitive Documents shall in no way be
offset, reduced or mitigated by the value of the Property or any interest in the
Property or any income, profit or gain realized by the Preferred Member from and
after the Exercise Date from the operation, revenue, profit, income, proceeds or
sale of the Property or any other source, it being understood and agreed by the
Members that (i) the Definitive Documents and Guarantor’s obligations thereunder
and hereunder shall remain in full force and effect from and after the Exercise
Date and may only be satisfied, reduced or offset by payments of the Sponsor
Member and/or Guarantor and/or from amounts applied on behalf of Sponsor Member
under Section 8.27(d) hereof and (ii) Preferred Member shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
amounts payable hereunder to the Preferred Member.

 

35

 

 

8.28      Administrative Agent. At the option of Preferred Member, the preferred
interest of Preferred Member and its rights and obligations hereunder may be
administered by a third party agent (the “Administrative Agent”) selected by
Preferred Member and Preferred Member may delegate all or any portion of its
responsibilities under this Agreement and the other Definitive Documents to the
Administrative Agent pursuant to an agreement between Preferred Member and
Administrative Agent (the “Administration Agreement”). Subject to Section 4.9,
the Company shall pay in addition to the Preferred Return herein any reasonable
fees that may be due to the Administrative Agent under the Administration
Agreement and the costs of all reasonably necessary or appropriate property
inspections and/or appraisals of the Property (or any updates to any existing
inspection or appraisal) required under the Administration Agreement or that the
Administrative Agent may otherwise require under the Administration Agreement,
and such fees shall be included in the Annual Operating Budget.

 

8.29        Mortgage Loan Recognition Agreement. Each of the Members and the
Manager hereby acknowledges that the Mortgage Lender and Preferred Member have
entered into that certain Subordination Agreement, dated as of the date hereof
(the “Mortgage Loan Subordination Agreement”), pursuant to which, among other
things, each of Preferred Member and the Mortgage Lender (a) agreed to establish
the relative rights, obligations and priorities with respect to the payment and
collection of amounts owed to the Mortgage Lender pursuant to the Mortgage Loan
Documents, on the one hand, and the payment and collection of amounts owed to
Preferred Member under the Definitive Documents, on the other hand, and (b)
acknowledges certain matters with respect to Preferred Member’s rights and
remedies under the Definitive Documents, in each case as more fully set forth in
the Mortgage Loan Subordination Agreement. Each of the Members and the Manager
hereby agrees to provide its reasonable cooperation to cause the lender(s)
providing any refinancing of the Mortgage Loan (as may be permitted under this
Agreement) to enter into a recognition agreement with Preferred Member in form
and substance substantially similar to the Mortgage Loan Subordination
Agreement, unless otherwise mutually agreed to by Preferred Member and the
Manager.

 

Article 9
DISSOLUTION OF COMPANY

 

9.1          Dissolution and Winding Up. The Company shall be dissolved, and its
affairs shall be wound up, upon the first to occur of any of the following
events (each, a “Dissolution Event”):

 

(a)          By the written consent of all the Members.

 

(b)          When required by a decree of judicial dissolution of the Company
entered under the Act.

 

(c)          At any time there are no members of the Company, unless the Company
is continued in accordance with the Act.

 



36

 

 

9.2          Effect of Dissolution Event. Upon the occurrence of a Dissolution
Event, the Company shall cease to carry on its business, except insofar as may
be necessary for the winding up of its business but its separate existence shall
continue for the purpose of winding up its affairs, prosecuting or defending
actions by or against it in order to collect and discharge obligations,
disposing of and conveying its property, and collecting and dividing its assets.

 

9.3          Responsibility for Winding Up. Upon dissolution of the Company, the
affairs of the Company shall be wound up by the Manager.

 

9.4          Liquidation and Distribution. Notwithstanding anything herein to
the contrary, the Person or Persons responsible for winding up the affairs of
the Company pursuant to Section 9.3 shall take full account of the Company’s
assets and liabilities, shall liquidate the assets of the Company as promptly as
is consistent with obtaining the fair value thereof, and shall apply and
distribute the proceeds (with non-cash items being valued at fair market value
as reasonably determined by the Persons responsible for the winding up) in the
following order:

 

(a)          To creditors of the Company, excluding Members who are creditors,
in satisfaction of liabilities of the Company (whether by payment or the making
of a reasonable provision for payment thereof); and

 

(b)          To creditors of the Company who are Members to the extent permitted
by law; and

 

(c)          The remaining assets shall be distributed to the Members in
accordance with Section 3.1(c). Such distribution shall be made after (i) the
final allocations of Profits and Losses in connection with the dissolution of
the Company and the liquidation of its assets have been made, and (ii) all such
events, transactions and allocations have been fully reflected in the Members’
Capital Accounts as required by Treasury Regulation 1.704-1(b). Such
distribution required by this Section 9.4(b) shall, to the fullest extent
permitted by law, be made by the end of the Fiscal Year in which such
dissolution occurs, or, if later, within ninety (90) days after the date of such
dissolution, and shall otherwise comply with the requirements of Treasury
Regulation 1.704-1(b). Distributions pursuant to this Section 9.4(c) may be made
to a trust established for the benefit of the Members for the purposes of
liquidating the Company’s assets, collecting amounts owed to the Company, and
paying any contingent or unforeseen liabilities or obligations of the Company or
of the Manager (other than those due to the occurrence of Change of Control
Events by a Manager) arising out of or in connection with the Company. The
assets of any such trust shall be distributed to the Members from time to time,
in the reasonable discretion of the Manager, in the same proportions as the
amount distributed to such trust by the Company would otherwise have been
distributed to the Members pursuant to this Agreement. Notwithstanding anything
in this Agreement to the contrary, in the event the Company is “liquidated” (as
that term is defined in Treasury Regulation 1.704-1(b)(2)(ii)(g)) and any
Member’s Capital Account (or, as the case may be, Capital Account of the Member
whose Interest is “liquidated”) has a deficit balance (after giving effect to
all contributions, distributions and allocations for all taxable years,
including the year during which such “liquidation” occurs), such Member(s) shall
not have a requirement to contribute to the capital of the Company in an amount
necessary to restore such deficit balance to zero.

 

37

 

 

9.5          Target Accounts. The tax allocation provisions of this Agreement
are intended to produce, upon liquidation of the Company, final Capital Account
balances that are at levels (“Target Accounts”) equal to the priority
distributions that would occur if the liquidating proceeds were distributed
pursuant to Section 3.1(a). To the extent that the tax allocation provisions of
this Agreement would not produce the Target Accounts, the Members agree to take
such actions, to the extent possible, as the Manager determines are necessary to
amend such provisions to produce such Target Accounts. Notwithstanding the other
provisions of this Agreement, allocations of Company gross income and deductions
shall be made prospectively as necessary to produce such Target Accounts (and,
to the extent such prospective allocations would not reach such result, the
prior tax returns of the Company shall be amended, to the extent possible, to
reallocate Company gross income and deductions to produce such Target Accounts).

 

9.6          Filing Certificate of Dissolution. When all debts, liabilities and
obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets have been distributed to
the Members, a certificate of cancellation shall be executed and filed with the
Delaware Secretary of State in accordance with the Act.

 

9.7          No Action for Dissolution. Except as expressly permitted in this
Agreement, a Member shall not take any voluntary action that directly causes a
Dissolution Event. The Members acknowledge that irreparable damage would be done
to the goodwill and reputation of the Company if any Member should bring an
action in court to dissolve the Company under circumstances where dissolution is
not otherwise required by Section 9.1. This Agreement has been drawn carefully
to provide fair treatment of all parties. Accordingly, except where the Manager
has failed to liquidate the Company as required by this Article 9, each Member
hereby waives and renounces its right to initiate legal action to seek the
appointment of a receiver or trustee to liquidate the Company or to seek a
decree of judicial dissolution of the Company on the ground that (a) it is not
reasonably practicable to carry on the business of the Company in conformity
with this Agreement, or (b) dissolution is reasonably necessary for the
protection of the rights or interests of the complaining Member. To the fullest
extent permitted by law, damages for breach of this Section 9.7 shall be
monetary damages only (and not specific performance), and the damages may be
offset against distributions by the Company to which such Member would otherwise
be entitled.

 

9.8          Bankruptcy. Notwithstanding any other provision of this Agreement
to the contrary, the bankruptcy (as defined in the Act) of a Member shall not
cause such Member to cease to be a member of the company and upon the occurrence
of such an event, the Company shall continue without dissolution.

 

Article 10
ALLOCATIONS AND TAX MATTERS

 

10.1        Allocations of Profits and Losses. For each Company taxable year or
portion thereof, Profits and Losses shall be allocated solely to the Sponsor
Member.

 

10.2        Accounting Principles, Tax Returns, and Tax Matters Partner.

 

38

 

 

(a)          The Profits and Losses of the Company shall be determined in
accordance with accounting principles applied on a consistent basis under the
cash method of accounting, and determined by the Manager, under a calendar year
Fiscal Year, except as the Members unanimously approved otherwise.

 

(b)          The Manager shall cause the preparation and timely filing of all
tax returns, if any, required to be filed by the Company pursuant to the Code
and all other tax returns deemed necessary and required in each jurisdiction in
which the Company does business. Manager shall retain copies of the such returns
and the Company's financial statements for at least the three most recent Years
which shall be open to the inspection, examination, copying and duplicating at
reasonable times by the Members or their respective agents.

 

(c)          The Manager shall send or cause to be sent to the Members within
sixty (60) days after the end of each taxable year such information including a
final K-1 that is necessary for the Members to complete the federal and state
income tax and information returns and a copy of the Company's federal, state
and local income tax and information returns for that year.  If the Company has
not received all information necessary to compile such information, the Company
shall send, or cause to be sent, a draft K-1 within sixty (60) days after the
end of each taxable year with a final K-1 to follow no later than 120 days after
the end of each taxable year.

 

(d)          Sponsor Member is hereby designated as the initial Tax Matters
Partner of the Company for purposes of Chapter 63 of the Code and the Treasury
Regulations thereunder. All elections permitted to be made by the Company under
federal or state laws shall be made by the Tax Matters Partner.

 

(1)          During any income tax audit of the Company or other income tax
controversy with any governmental agency, the Tax Matters Partner shall keep the
Members informed of all material fact and developments on a timely basis, and
shall consult with the Members at their request. The Tax Matters Partner shall
take all actions necessary to cause each qualifying Member to be a “notice
partner” within the meaning of Section 6231 (a)(8) of the Code and shall not
enter into any settlement, agreement or waiver (including a waiver of an
applicable statute of limitations) without the written consent of the Preferred
Member if such Preferred Member may be affected by any such action.

 

(2)          All reasonable expenses incurred by the Tax Matters Partner with
respect to any tax matter which does or may affect the Company, or any Member by
reason of such Member’s association with the Company, including expenses
incurred by the Tax Matters Partner acting in its capacity as Tax Matters
Partner, in connection with Company-level administrative or judicial tax
proceedings, but not including any matters that are particular to a Member
because of such Member’s individual status or actions taken or omitted to be
taken by such Member, and not including any matters or issues to which the
Preferred Member has opted out or is otherwise not effected by, and not
generally applicable to the Company or the Members, shall be paid for or
reimbursed by the Company. If the Members are permitted by the Company or
permitted under the Code to participate in Company-level administrative or
judicial tax proceedings, the Company shall be responsible for all expenses
incurred by them in connection with such participation. The cost of any
adjustments to the Members and the cost of any resulting audits or adjustments
of the Members’ tax returns will be borne solely by the Members and the cost of
any adjustments to the Company and the cost of any resulting audits or
adjustments of the Company’s tax returns will be borne solely by the Company.

 

39

 

 

10.3        Special Tax Provisions. Notwithstanding any other provision of this
Agreement to the contrary, the Members hereby agree that the PE Contribution
funded by Preferred Member and the Preferred Return payable to Preferred Member
shall be deemed to be characterized for all federal, state and local income tax
purposes as equity from Preferred Member to the Company.  In connection with the
foregoing, the Members hereby covenant and agree that, unless otherwise required
by (x) a change in law that expressly applies to facts and circumstances
substantially similar to the PE Contribution made by Preferred Member or (y) a
final determination of a reviewing governmental authority which determination is
binding on the Company and the Members, the Company and each Member shall
report, for all federal, state and local income tax purposes, Preferred Member’s
PE Contribution and Preferred Return in a manner consistent with the preceding
sentence.  In connection with the foregoing and for the avoidance of doubt, the
Members hereby acknowledge and agree that for federal, state and local income
tax purposes, the Company shall be characterized as a partnership, and shall
file any tax or other returns in a manner that is consistent with such
characterization.

 

Article 11
MEMBER REPRESENTATIONS

 

11.1    As an inducement to the Preferred Member to enter into this Agreement,
the Sponsor Member represents and warrants to the Preferred Member that the
matters set forth in Exhibit C are true and correct in all material respects
(except to the extent such matters are qualified by materiality or similar
qualifiers, in which case such matters are true and correct in all respects as
so qualified). An inducement to the Sponsor Member to enter into this Agreement,
the Preferred Member makes the representations and warranties contained in
Exhibit D.

 

11.2.   Each Member is acquiring the Interests for investment purposes for the
Member’s own account only, and not with a view to or for sale in connection with
any distribution of all or any part of the Interests.

 

11.3.   Each Member shall indemnify, hold harmless and defend the Company, the
Manager, each and every Member, and any officers, directors, shareholders,
partners, members, employees, accountants, agents, attorneys and control persons
of any such Person who was or is a party or is threatened to be made a party to
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of or arising from any
misrepresentation, misstatement of facts or omission to represent or state facts
made by the Member in this Article 11, against actual losses, liabilities, and
third party expenses of the Company, the Manager, each and every Member, and any
officers, directors, shareholders, partners, members, employees, attorneys,
accountants, agents and control persons of any such Person (including attorneys’
fees, judgments, fines and amounts paid in settlement) incurred by such Person
in connection with such action, suit, proceeding or the like.

 

40

 

 

Article 12
MISCELLANEOUS PROVISIONS

 

12.1          Notices. Notwithstanding anything to the contrary in this
Agreement, any notice, approval, consent, payment, request, instruction, order,
determination, vote, decision, direction, demand, requirement, communication, or
similar action or conduct required or permitted to be given to or by any Member
under this Agreement shall be in writing, shall be sent via one of the following
methods of delivery (provided; further; that as a condition to the effectiveness
of each notice under this Agreement a copy of each such notice shall in addition
to the following methods of delivery also be sent by e-mail to the e-mail
addresses set forth on Exhibit A attached hereto) to the address set forth on
Exhibit A, and shall be deemed to have been duly given, made, delivered, and
received as of the date of actual delivery or if delivery is refused, then as of
the date presented: (a) by personal delivery; (b) by Federal Express, UPS, DHL,
United States Postal Service Express Mail, or other overnight delivery service
that provides written confirmation of delivery and receipt; or (c) by certified
U.S. Mail, return receipt requested, postage prepaid, or (d) by electronic
transmission with confirmation of receipt, provided one of the other preceding
methods of delivery are also used. Any Member may change its notice address(es)
or add additional notice address(es) by notice to each other Member in
accordance with the provisions of this Section 12.1. Notices given by counsel
for any Member, on behalf of such Member, shall be deemed a valid notice under
this Section 12.1 if addressed and sent in accordance with the provisions of
this Section 12.1.

 

12.2          Jurisdiction and Venue. This Agreement is made in New York, New
York. Each Member hereby consents to the exclusive jurisdiction of the state and
federal courts sitting in New York in any action on a claim arising out of,
under, or in connection with this Agreement or the transactions contemplated by
this Agreement. To the extent permitted by law, each Member further agrees that
personal jurisdiction over such Member may be effected by service of process by
registered or certified mail addressed as provided in Section 12.1, and that
when so made shall be as if served upon such Member personally. To the extent
permitted by law, the Members acknowledge that venue for any litigation under or
with respect to this Agreement shall be in New York, New York. Each Member
hereby waives any right to file any action with any court outside of New York,
New York and (b) with respect to any action filed with a court in New York, New
York, each Member hereby waives any right to seek to change venue.

 

12.3          Choice of Law. This Agreement, and the application or
interpretation of this Agreement, shall be governed exclusively by its terms and
by the internal laws of the State of Delaware, without regard to principles of
conflict of laws. The rights and liabilities of the Manager and the Members
shall be determined pursuant to the Act and this Agreement. To the extent that
the rights or obligations of any Member or Manager are different by reason of
any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall, to the extent permitted by the Act, control.

 

12.4        Complete Agreement. This Agreement constitutes the complete and
exclusive statement of agreement among the Members, in their capacities as such,
with respect to the subject matter herein and replaces and supersedes all prior
written and oral agreements or statements by and between the Members, in their
capacities as such, or any of them. Each Exhibit to this Agreement is
incorporated by reference and made a part of this Agreement.

 



41

 

 

12.5        Waiver of Action for Partition. Each Member irrevocably waives
during the term of the Company any right that it may have (if any) to maintain
any action for partition with respect any Company property.

 

12.6        Amendments. Except as otherwise expressly permitted hereunder, this
Agreement may be amended only by the unanimous approval of the Members.

 

12.7        Additional Documents and Acts. Each Member agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and the transactions
contemplated hereby.

 

12.8        Construction. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders and vice versa.
In the event any claim is made by any Member relating to any conflict, omission
or ambiguity in this Agreement, to the fullest extent permitted by law, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular
Member or his or her counsel.

 

12.9        Headings. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof.

 

12.10      Waivers. The failure of any party to seek redress for violation of or
to insist upon the strict performance of any covenant or condition of this
Agreement shall, to the fullest extent permitted by law, not prevent a
subsequent act, which would have originally constituted a violation, from having
the effect of an original violation.

 

12.11      Rights and Remedies Cumulative. The rights and remedies provided by
this Agreement are cumulative, and the use of any one right or remedy by any
party shall not preclude or waive the right to use any or all other remedies.
Such rights and remedies are given in addition to any other rights the parties
may have by law, statute, ordinance or otherwise.

 

12.12      Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.

 

42

 

 

12.13      Parties in Interest. Except as expressly provided in the Act, nothing
in this Agreement confers any rights or remedies under or by reason of this
Agreement on any Persons other than the Members and their respective successors
and assigns, the Manager and any Indemnitee, and nothing in this Agreement
relieves or discharges the obligation or liability of any third person to any
party to this Agreement or gives any third person any right of subrogation or
action over or against any party to this Agreement. Without limiting the
foregoing, none of the provisions of this Agreement shall be for the benefit of
or enforceable by any creditor of the Company. Any agreement to pay any amount
and any assumption of liability herein contained, express or implied, shall be
only for the benefit of the Members and their respective heirs, successors, and
assigns, and such agreements and assumptions shall not inure to the benefit of
the obligees of any indebtedness or any other party, whomsoever, deemed to be a
third-party beneficiary of this Agreement.

 

12.14      Signer’s Warranty. Each individual executing this Agreement on behalf
of an Entity hereby represents and warrants to the other parties that (a) such
individual has been duly and validly authorized to execute and deliver this
Agreement and any and all other documents contemplated by this Agreement on
behalf of such Entity; and (b) this Agreement and all documents executed by such
individual on behalf of such Entity pursuant to this Agreement are and will be
duly authorized, executed and delivered by such entity.

 

12.15      Confidentiality. Manager and Sponsor Member agree to maintain the
confidentiality of Preferred Member’s investment in the Company and the terms of
this Agreement, and each further agrees not to disclose any information
regarding the involvement of Preferred Member or its Affiliates in this
transaction to any Person other than: (a) its employees, agents and advisors who
are directly involved in the consideration of this matter; (b) to subscribing
and potential investors, Mortgage Lender and their advisors who agree to keep
such materials confidential; and (c) as disclosure may be compelled in a
judicial or administrative proceeding or as otherwise required by law. Sponsor
Member and Manager will in any case inform each of the foregoing persons of the
confidentiality requirements of this Agreement and their duty to comply with its
terms.

 

12.16      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Executed counterparts delivered by electronic
transmission are due evidence of a Member’s execution and delivery of this
Agreement.

 

12.17      REIT Compliance Provisions. The parties hereto acknowledge that the
direct or indirect parent of the Preferred Member ("Parent") has elected to be
treated, and intends to qualify and to remain qualified, as a real estate
investment trust ("REIT") for United Stated federal income tax purposes. The
Sponsor Member shall make available to the Preferred Member and Parent, on a
timely basis, such information as is reasonably requested by the Preferred
Member or Parent to enable Parent to monitor and ensure its compliance with the
REIT qualification requirements insofar as they relate to the Preferred Member's
investment in the Company, including, without limitation, information regarding
the nature and amount of the Company's gross assets, and Sponsor Member shall
cause a due diligence questionnaire, in a form provided by Preferred Member, to
be completed or updated upon request by the Preferred Member or Parent.
Notwithstanding Section 10.3, but subject to the next sentence of this Section
12.17, the Sponsor Member shall cause the Company to operate in a manner, taking
into account any operations conducted through lower-tier entities, such that, at
all times on and after the Effective Date (i) the Company would satisfy each of
the asset tests set forth in Section 856(c) of the Code, determined as if the
Company were a corporation for Federal income tax purposes, and (ii) the Company
does not directly or indirectly operate or manage a lodging facility or a health
care facility, within the meaning of Section 856(l) of the Code. Clause (i) of
the preceding sentence shall be applied without regard to any gains that the
Company may derive from dealer activity, or from "prohibited transactions"
within the meaning of Section 857(b)(6) of the Code.

 

 

43

 

 

Executed as of the Effective Date.

 

“Sponsor Member”

 

 

  UNITED REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership           By: United Realty Trust Incorporated, a Maryland
corporation, its general partner             By: /s/ United Realty Trust
Incorporated       Name: United Realty Trust Incorporated       Title:

 

44

 

 

“Preferred Member” ARBOR- Myrtle Beach PE LLC, a Delaware limited liability
company           By: Arbor Realty SR, Inc., a Maryland corporation, its sole
member             By: /s/ Arbor Realty SR, Inc.       Name: Arbor Realty SR,
Inc.       Title:

 

45

 

 

“Special Member”               /s/ Barry Funt     BARRY FUNT      

 

46

 

 

EXHIBIT A           NAMES, ADDRESSES, AND CAPITAL CONTRIBUTIONS, OF MEMBERS   
       Name and Address of Members   Contribution    Common Capital
Contribution              Sponsor Member  $2,000,000   $2,000,000             
Preferred Member   $2,100,000   $2,100,000 

 

NOTICE PROVISIONS

 

Sponsor Member:

 

UNITED REALTY CAPITAL OPERATING PARTNERSHIP, L.P.
60 Broad Street
34th Floor
New York, NY 10004
Attention: Jacob Frydman

 

With a required copy to:

 

Nelson Mullins Riley & Scarborough LLP

Bank of America Corporate Center
42nd Floor
100 North Tryon Street
Charlotte, NC 28202
Attention: Shane Gunter, Esq.
Email: shane.gunter@nelsonmullins.com

 

Preferred Member:

 

Preferred Member:              ARBOR- Myrtle Beach PE LLC 

333 Earle Ovington Boulevard, Suite 900

Uniondale, New York 11553

Attention: William Connolly, Esq.

Email: wconnolly@arbor.com

 

47

 

 



 

With a required copy to:

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Carol Joseph, Esq.

Email: Cjoseph@blankrome.com

 

48

 

 

EXHIBIT B

GLOSSARY OF CERTAIN DEFINED TERMS

 

Except as otherwise stated in this Agreement, the terms defined in this Section
shall for the purposes of this Agreement have the meanings herein specified.

 

“Act” has the meaning set forth in Section 1.1.

 

“Additional Principal True-Up Payment” means an amount, in each case as
determined by Preferred Member in its sole discretion, (i) during the period
from and after the Effective Date until the first anniversary of the Effective
Date, equal to the excess, if any of (x) fifty percent (50%) of the aggregate
Available Cash for the Determination Period immediately prior to the applicable
Determination Date over (y) $48,000 and (ii) during the period from and after
the first anniversary of the Effective Date until the Mandatory Redemption Date,
equal to the excess, if any, of (x) all Available Cash for the Determination
Period immediately prior to the applicable Determination Date over (y) $48,000.

 

“Adjusted Capital Account Balance” means, with respect to any Member, the
balance, if any, in such Member’s Capital Account as of the end of the relevant
Fiscal Year, after giving effect to the following adjustments:

 

(1)          Increase such balance by any amounts which such Member is obligated
to restore pursuant to any provision of this Agreement or is deemed to be
obligated to restore pursuant to the penultimate (second to last) sentence of
Treasury Regulations 1.704-2(g)(1) and 1.704-2(i)(5) (i.e., minimum gain); and

 

(2)          Decrease such balance by such Member’s share of the items described
in Treasury Regulations 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of Adjusted Capital Account Balance is intended to
comply with the provisions of Treasury Regulation 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Administrative Agent” is defined in Section 8.28.

 

“Administrative Agreement” is defined in Section 8.28.

 

“Affiliate” or “affiliate” means, when used with reference to a specified
Person, (a) any Person who directly or indirectly controls, is controlled by or
is under control with the specified Person, (b) any Person who is an officer,
partner or trustee of, or serves in a similar capacity with respect to, the
specified Person, or for which the specified Person is an officer, partner or
trustee or serves in a similar capacity, (c) any Person who, directly or
indirectly, is the beneficial owner of ten percent (10%) or more of any class of
equity securities of the specified Person, or of which the specified Person,
directly or indirectly, is the beneficial owner of ten percent (10%) or more of
any class of equity securities of the specified Person, or of which the
specified Person, directly or indirectly, is the owner of ten percent (10%) or
more of any class of equity securities, and (d) any relative of the specified
Person.

 

Exhibit B-1

 

 

“Agreement” means this Limited Liability Company Agreement, as may be amended
from time to time. This Agreement is a limited liability company agreement
within the meaning of the Act.

 

“Annual Capital Budget” has the meaning set forth in Section 4.2.

 

“Annual Operating Budget” has the meaning set forth in Section 4.2.

 

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders.

 

“Assignment and Subordination of Management Agreement” means that certain
Assignment and Subordination of Management Agreement executed by the Company and
Property Manager in favor of Preferred Member dated as of the Effective Date.

 

“Available Cash” means for a Determination Period, the aggregate operating
income and/or any other proceeds from any source derived directly or indirectly
from the ownership and/or operation of the Property available for distribution
after retention and/or application by the Company or Mortgage Lender of all
amounts (including any reserves) payable under the Mortgage Loan Documents and
attributable to such Determination Period, less (i) all Preferred Return
payments required to be paid by the Company to Preferred Member in accordance
with this Agreement and attributable to such Determination Period, (ii) any
other amounts required to be deposited by the Company in Reserves pursuant to
the terms of this Agreement during such Determination Period and (iii) Property
operating expenses for such Determination Period approved by Preferred Member in
the Annual Operating Budget.

 

“Budget” shall mean the budget for the Property approved by the Mortgage Lender
and the Preferred Member and which are attached hereto as Exhibit G.

 

“Budget Impasse” has the meaning set forth in Section 4.2.

 

“Business Day” means any day excluding a Saturday, Sunday and any other day
during which there is no scheduled trading on the New York Stock Exchange.

 

“Capital Account” means an account which shall be maintained for the Sponsor
Member in accordance with Treasury Regulation 1.704-1(b)(2)(iv).

 

“Capital Contribution” of a Member means the total cumulative amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by a Member (net of any liabilities to which the contributed
property is subject). Any reference in this Agreement to the Capital
Contribution of a current Member shall include the Capital Contribution
previously made by any predecessors in interest of such Member.

 

“Capital Proceeds” means the sum of (a) net proceeds received by the Company
from a Major Capital Event and (b) any reduction in Reserves previously
established from a Capital Event, the proceeds of which are received by the
Company, less the sum of (x) all costs and expenses incurred in connection
therewith, (y) the principal and interest on any indebtedness of the Company
which is then required to be and is paid, in whole or part, with such proceeds,
and any other disbursements to be paid from such proceeds to a lender of the
Company or with respect to the development, repair, maintenance or operation of
the Property, including the proceeds of condemnation or settlement of insurance
claims that are used in the repair or restoration of the Property and (z) any
Reserves therefrom established in accordance with this Agreement.

 

Exhibit B-2

 

 

“Certificate of Formation” means the Certificate of Formation of the Company as
filed with the Department of State of the State of Delaware on January 27, 2014,
as amended from time to time.

 

“Change of Control Event” has the meaning set forth in Section 8.23.

 

“Closing” means the closing of the funding of the Mortgage Loan on May 21, 2014.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

 

“Company” refers to the Delaware limited liability company created under this
Agreement and by the Certificate of Formation pursuant to the Act with the name
UNITED 945 82ND PARKWAY FEE, LLC.

 

“Common Capital Contribution” means all Capital Contributions made by Sponsor
Member under this Agreement.

 

“Definitive Documents” means this Agreement, the Assignment and Subordination of
Management Agreement, the Guaranty of Recourse Obligations, the Environmental
Indemnity Agreement, and the Payment Guaranty.

 

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis.

 

“Determination Date” has the meaning given to it in Section 3.1(c).

 

“Determination Period” means the trailing three (3) month period ending on the
first day of the month in which the Determination Date occurs (For illustrative
purposes only, if the Determination Date is September 15, 2014, the
Determination Period shall include the entire June, July and August of 2014 and
end on September 1, 2014).

 

“Distributable Cash” means, cash distributed to the Company or cash available to
the Company for distribution from the operations of the Company or the Property
(including any forfeited security deposits) to the extent not required pursuant
to the Mortgage Loan to be paid to any lender or deposited into reserve accounts
established thereunder or hereunder; provided, Distributable Cash shall exclude
Capital Contributions.

 

Exhibit B-3

 

 

“Dissolution Event” has the meaning ascribed to in Section 9.1 of this
Agreement.

 

“Effective Date” has the meaning set forth in the Preamble to this Agreement.

 

“Embargoed Person” has the meaning set forth in Section 8.21.

 

“Emergency Expenses” means an expense that is necessary to prevent imminent
damage to structural support of any portion of the Property, imminent bodily
injury to persons in the immediate vicinity of the Property or material physical
damage to any portion of the Property or substantial, imminent economic loss the
Property (including, without limitation, any expense necessary to prevent any
tenant’s right to offset rent arising pursuant to any lease at the Property),
including, without limitation, any civil and/or criminal penalties that have
been imposed in connection with such Emergency Expense.

 

“Environmental Indemnity” means that certain Hazardous Materials Indemnity
Agreement, dated the date hereof, jointly and severally by the Company and the
Guarantor, as indemnitors, in favor of the Preferred Member.

 

“Environmental Law” shall have the meaning set forth for such term in the
Environmental Indemnity.

 

“Entity” means any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business or statutory trust,
cooperative, association or any other entity or Person that is not a natural
person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“First Payment Date” means July 6, 2014.

 

“Fiscal Year” means the Company’s fiscal year, which shall begin on January 1 of
each year and end on December 31 of each year (with the exception of the short
Fiscal Year beginning on the Effective Date and ending December 31, 2015, and
any tax year ending on an earlier date in the event of the liquidation of the
Company).

  

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.

 

Exhibit B-4

 

 

“Gross Asset Value” means, with respect to any asset, the adjusted basis of the
asset for federal income tax purposes, except as follows:

 

(1)          The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be its fair market value, as reasonably determined by the
contributing Member and the Company.

 

(2)          The Gross Asset Values of all Company assets shall be adjusted to
equal their respective fair market values, as reasonably determined by the
Manager, as of the following times:

 

(a)          the acquisition of an additional Interest in the Company by any new
or existing Member in exchange for more than a de minimis Capital Contribution;

 

(b)          the distribution by the Company to a Member of more than a de
minimis amount of Company Property or money in consideration for an Interest in
the Company if the Manager reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members in the Company; and

 

(c)          the grant of an interest in the Company (other than a di minimus
interest) as consideration for the provision of service to or for the benefit of
the Company (it being agreed that services to Company Affiliates are for the
benefit of the Company); and

 

(d)          notwithstanding anything in subclause (b) above to the contrary, on
the liquidation of the Company within the meaning of Treasury
Regulation 1.704-1(b)(2)(ii)(g).

 

provided however, that in the case of clauses (a), (b) and (c) no adjustment
shall be made if the Manager reasonably determines such adjustment is not
necessary or appropriate to reflect the relative economic interests of the
Members within the meaning of Treasury Regulations Section 1.704.1(b)(2)(ii)(g).

 

(3)          The Gross Asset Value of any Company asset distributed to any
Member shall be the gross fair market value of such asset on the date of
distribution, as reasonably determined by the Manager and the distributee
Member.

 

(4)          If the Gross Asset Value of an asset has been determined or
adjusted pursuant to clause (1) or (2) above of this definition, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Profits and Losses.

 

“Guarantor” means Jacob Frydman.

 

“Guaranty” or “Guarantees” shall mean individually and collectively, the
Guaranty of Recourse Obligations, the Environmental Indemnity Agreement, and the
Payment Guaranty, each executed by Guarantor, dated the date hereof and
delivered to Preferred Member in connection with this Agreement.

 

Exhibit B-5

 

 

“Guaranty of Recourse Obligations” means that certain Guaranty (of Recourse
Provisions), dated the date hereof from Guarantor to Preferred Member.

 

“Interest” or “Membership Interest” means the entire ownership interest of a
Member in the Company at any particular time, including the right of such Member
to vote and to any and all benefits to which a Member may be entitled as
provided in this Agreement, together with the obligations of such Member to
comply with all of the terms and provisions of this Agreement.

 

“IRS” refers to the Internal Revenue Service.

 

“Late Fee” has the meaning set forth in Section 3.1(e).

 

“Lease” means any lease, sublease, license, concession or other agreement,
written or oral, now in effect or hereafter entered into pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of any space in the Property, and every modification, amendment or other
agreement relating to such lease, sublease, license, concession or other
agreement entered into in connection with such lease, sublease, license,
concession or other agreement and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Legal Requirements” shall mean, with respect to each Property, all federal,
State, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting the Property or any part thereof, or the zoning,
construction, use, alteration, occupancy or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to the Company, at any time in force affecting the Property
or any part thereof, including, without limitation, any which may (a) require
repairs, modifications or alterations in or to the Property or any part thereof,
or (b) in any way limit the use and enjoyment thereof.

 

“Lockbox Account” has the meaning ascribed to in Section 5.5(b) of this
Agreement.

 

“Major Capital Event” means (i) the sale, exchange, condemnation, casualty loss
or other disposition (whether voluntary or involuntary) of the Property, but
specifically excluding dispositions of personal property and equipment in the
ordinary course of business, or (ii) recovery of damage awards and insurance
proceeds (other than business or rental interruption insurance proceeds), or
(iii) net proceeds (if any) from the placement of mortgage debt financing upon
the Company’s Property.

 

“Major Decision” is defined in Section 6.2.

 

“Manager” means any Person who is designated in Section 4.1 of this Agreement as
Sponsor Manager, or has become a Manager pursuant to the terms of this Agreement
(including with limitation, a replacement Manager appointed by Preferred Member
in accordance with Section 4.6 of this Agreement), each in its capacity as a
manager of the Company.

 

Exhibit B-6

 

 

“Management Agreement” means each written agreement between the Company (or any
Subsidiary) and the Property Manager, pursuant to which the Property Manager
agrees to manage the Property or any portion thereof, which agreements and all
amendments thereto and all replacement management agreements shall be subject to
prior written approval of the Preferred Member (which approval may be granted or
withheld by the Preferred Member in its sole and absolute discretion).

 

“Management Fees” has the meaning ascribed to in Section 4.12(a) of this
Agreement.

 

“Mandatory Redemption Date” means the earlier to occur of (i) the maturity date
of the Mortgage Loan (or sooner acceleration or payoff thereof) or (ii) June 6,
2024.

 

“Members” is defined in the Preamble to this Agreement.

 

“Mortgage Lender” is defined in Section 1.7.

 

“Mortgage Loan” is defined in Section 1.7.

 

“Mortgage Loan Agreement” means that certain Loan Agreement, dated as of the
Effective Date by and between the Company and Mortgage Lender, as same may be
amended from time to time in accordance with the terms of this Agreement.

 

“Mortgage Loan Documents” is defined in Section 1.7.

 

“Necessary Expenses” means expenses required (a) to be incurred and paid in
order to cure or prevent an imminent (as determined by Preferred Member in its
reasonable discretion) event of default under the Mortgage Loan Documents or any
other financing, (b) to pay Emergency Expenses, (c) to pay real estate taxes,
utility expenses and insurance premiums with respect to the Property and all
other amounts that the Company is contractually obligated to pay.

 

“Parent” has the meaning ascribed to it in Section 12.17 of this Agreement.

 

“Patriot Act” means USA Patriot Act of 2001, 107 Public Law 56 (October 26,
2001) and in other statutes and all orders, rules and regulations of the United
States government and its various executive departments, agencies and offices
related to the subject matter of the Patriot Act, including Executive Order
13224 effective September 24, 2001.

 

“Payment Date” has the meaning set forth in Section 3.1(a).

 

“Payment Guaranty” means that certain Guaranty (of Payment), dated the date
hereof from Guarantor to Preferred Member.

 

“PE Contribution(s)” means all Capital Contributions made by Preferred Member
under this Agreement.

 

“Permitted Encumbrances” means, collectively, (a) the liens and security
interests created by the Mortgage Loans, (b) all liens, encumbrances and other
matters disclosed in the Title Insurance Policy relating to the Property or any
part thereof provided to Preferred Member on or prior to the date hereof, (c)
liens, if any, for Taxes imposed by any Governmental Authority not yet
delinquent, and (d) such other title and survey exceptions as the Preferred
Member has approved or may approve in writing in the Preferred Member’s sole but
good faith discretion.

 

Exhibit B-7

 

 

“Permitted Transfer” is defined in Section 7.2.

 

“Person” refers to an individual, partnership, trust, estate, association,
corporation, pension, profit sharing or other employee benefit plan, or other
entity, as well as guardian, trustee, executor, administrator, committee,
trustee in bankruptcy, receiver, assignee for the benefit of creditors,
conservator or other Person acting in a fiduciary capacity.

 

“Policies” means all insurance policies obtained, in such forms and, from time
to time after the date hereof, in such amounts as may be satisfactory to
Preferred Member, issued by financially sound and responsible insurance
companies authorized or admitted to do business in the state in which the
applicable Property is located.

 

“Preferred Member” is defined in the Preamble to this Agreement.

 

“Preferred Return” means, for any Preferred Return Period, an amount equal to
the interest which accrues during that Preferred Return Period on the Unreturned
Preferred Capital (as it may be reduced from time to time) at a rate equal to
the Preferred Return Rate.  The Preferred Return shall be compounded monthly,
deemed to accrue each day and shall be computed by multiplying the actual number
of days in such period by the applicable daily rate based on a 360-day year.

 

“Preferred Return Period” means the period commencing on the sixth (6th) day of
each calendar month and ending on the fifth (5th) day of the following calendar
month; provided, however, that the first Preferred Return Period shall commence
on the Effective Date and end on the fifth (5th) day of the calendar month
following the month in which such first Preferred Return Period commenced.

 

“Preferred Return Rate” means Fifteen Percent (15%) per annum. Notwithstanding
the foregoing, following a Change of Control Event the Preferred Return Rate
shall be increased to 24% for so long as such Change of Control Event shall
exist. In no event shall the Preferred Return Rate be greater than the maximum
amount allowed by law.

 

“Profits” and “Losses” means, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(1)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses as if it
were taxable income;

 

(2)          Any expenditures of the Company described in Code
section 705(a)(2)(B) or treated as Code section 705(a)(2)(B) expenditures
pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(i), shall be taken into
account in computing such taxable income or loss as if they were deductible
items;

 

Exhibit B-8

 

 

(3)          Gain or loss resulting from any disposition of Company Property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

 

(4)          In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, the
Company shall compute such deductions based on the book value of Company
property, in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g)(3).

 

(5)          Any items which are specifically allocated pursuant to pursuant to
a Section 754 election, a recharacterization of a guaranteed payment as a
distribution, a qualified income offset, minimum gain chargeback, nonrecourse
deduction special allocation or a gross income allocation shall not be taken
into account in computing Profits or Losses.

 

(6)          Notwithstanding anything in this Agreement to the contrary, Profits
and Losses shall be adjusted as necessary to ensure compliance with Treasury
Regulation 1.704-1(b) or other applicable Treasury Regulations.

 

“Property” is defined in Section 1.3 and as the context requires, includes all
related personal property or other assets of the Company.

 

“Property Management Agreement” means that certain Property Management Agreement
dated as of May 21, 2014 by and between the Company and URA PROPERTY MANAGEMENT
LLC.

 

“REIT” has the meaning ascribed to it in Section 12.17 of this Agreement.

 

“Redemption Right Date” has the meaning given to it in Section 8.3.

 

“Redemption Right Notice” has the meaning given to it in Section 8.3.

 

“Required Principal Payment” means an amount equal to $16,000 per month.

 

“Reserves” means, with respect to any fiscal period, funds set aside or amounts
allocated during such period to reserves which shall be maintained in amounts
reasonably deemed sufficient by the Manager to provide for capital expenditures,
contingent or unforeseen liabilities or obligations of the Company, maturing
obligations, working capital, to pay taxes, insurance, debt service, repairs,
improvements, replacements or renewals, fluctuations in cash flow, and for other
costs or expenses incident to the operation of the Company and the Property, in
accordance with the terms of this Agreement.

 

“Security Instrument” means that certain Mortgage, Assignment of Leases and
Rents and Security Agreement, dated as of the Effective Date, executed and
delivered by Company as security for the Mortgage Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement.

 

Exhibit B-9

 

 

“Sponsor Member” is defined in the Preamble to this Agreement.

 

“Sponsor Manager” is defined in Section 4.1 to this Agreement.

 

“Target Accounts” is defined in Section 9.5.

 

“Taxes and Other Charges” means all taxes (including, without limitation, all ad
valorem, sales (including those imposed on lease rentals), use, single business,
gross receipts, value added, intangible transaction privilege, privilege or
license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
prior to the expiration of the Mandatory Redemption Date), ground rents, water,
sewer or other rents and charges, excises, levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Property and/or any rent (including all interest and penalties
thereon), which at any time prior to, during or in respect of the terms hereof
may be assessed or imposed on or in respect of or be a lien upon (a) the Company
(including, without limitation, all franchise, single business or other taxes
imposed on the Company for the privilege of doing business in the jurisdiction
in which the Property is located), (b) the Property or any part thereof or any
rent therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Property, or any part thereof, or the leasing or
use of the Property, or any part thereof, or the acquisition or financing of the
acquisition of the Property, or any part thereof, by the Company.

 

“Tax Matters Partner” refers initially to Sponsor Member so long as it is a
Manager, and thereafter Preferred Member.

 

“Title Insurance Policy” means, individually and collectively as the context may
require, those certain title insurance policies insuring Company’s title to the
Property as delivered to and approved by Preferred Member on or before the date
hereof.

 

“Transfer” is defined in Section 7.1.

 

“Treasury Regulation” means the Income Tax Regulations promulgated under the
Code, as published and in force as of the date hereof, and corresponding
provisions of succeeding Regulations.

 

“Unreturned Preferred Capital” means the positive balance (not reduced below
zero) of PE Contributions less distributions to Preferred Member under Section
3.1(a)(3) and Section 3.1(b)(2).

 

Exhibit B-10

 

 

EXHIBIT C

 

Representations and Warranties of the Company to Preferred Member

 

The Sponsor Member hereby represents and warrants that the following are true
and correct as of the date hereof:

 

(a)          Organization.

 

(i)          The Company is duly formed, validly existing and in good standing
under the laws of the State of Delaware with all requisite power and authority
to own their assets and conduct their business, and are duly qualified in all
jurisdictions in which the failure to so qualify as a result of the ownership or
lease of their property or the conduct of their business would result in a
material adverse effect on the Company and the Company has taken all necessary
action to authorize the execution, delivery and performance of the Definitive
Documents to which it is a party, and have the power and authority to execute,
deliver and perform under this Agreement and the other Definitive Documents to
which it is a party and all the transactions contemplated hereby and thereby.
The Sponsor Member has delivered or caused to be delivered to the Preferred
Member all organizational documents of the Company and Manager, which
organizational documents are in full force and effect and have not been amended
or modified.

 

(ii)          Except as expressly disclosed to Preferred Member in writing, no
other Person has, directly or indirectly, any ownership or other equity,
profits, voting or other comparable interest of any kind or nature in the
Company in any form, including the following: (A) any option or other
contractual right to acquire any direct or indirect ownership or equity interest
in the Company, (B) any right to receive or participate in profits or
distributions from the Company or Sponsor Member, or (C) any right to vote,
control or otherwise participate in or direct the management or control of the
Company.

 

(b)          Proceedings. This Agreement and the Definitive Documents constitute
legal, valid and binding obligations of the Company, Guarantor or Sponsor
Member, as applicable, enforceable against the Company, Sponsor Member or
Guarantor, as applicable, in accordance with their respective terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(c)          No Conflicts. The execution, delivery and performance by the
Company and Guarantor of the Definitive Documents to which the Company or
Guarantor is a party will not conflict with any provision of any law or
regulation to which the Company is subject, or conflict with, result in a breach
of, or constitute a default under, any of the terms, conditions or provisions of
any of the Company’s organizational documents or any agreement or instrument to
which the Company is a party or by which it is bound, or any order or decree
applicable to the Company, or result in the creation or imposition of any lien
on any of the Company’s assets or property.

 

Exhibit C-1

 

 

(d)          Litigation. Except as otherwise disclosed to Preferred Member in
writing prior to the date hereof, there is no action, suit, proceeding or
investigation pending or, to the Sponsor Member’s knowledge, threatened against
the Company, Sponsor Member, Guarantor or the Property in any court or by or
before any other Governmental Authority which, if adversely determined, could
reasonably be expected to materially and adversely affect the condition
(financial or otherwise) or business of the Company (including the ability of
the Company to carry out its obligations under the Definitive Documents) or the
condition or ownership of the Property, and, to the knowledge of the Company,
(i) there is no lawsuit pending against the Company alleging fraud against them
or misappropriation of funds by them and (ii) there is no criminal investigation
or indictment pending against the Company.

 

(e)          Agreements. None of the Company, Guarantor or Sponsor Member is in
default with respect to any order or decree of any court or any order,
regulation or demand of any Governmental Authority, which default might have
consequences that would materially and adversely affect the condition (financial
or otherwise) or operations of the Company, Guarantor, or the Property or might
have consequences that would adversely affect the Company’s performance under
the Definitive Documents or Company’s obligations pursuant to their
organizational documents. The Company is not in default in any material respect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or the Property is
bound, except as previously disclosed to Preferred Member in writing. The
Company has no material financial obligation under any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which it is a party
or by which it or the Property is otherwise bound, other than any obligations
permitted pursuant to the Definitive Documents or the Mortgage Loan Documents.

 

(f)          Consents. No consent, approval, authorization or order of any court
or Governmental Authority is required for the execution, delivery and
performance by the Company of, or compliance by the Company with, this Agreement
or the consummation of the transactions contemplated hereby, other than those
which have been obtained by the Company.

 

(g)          Title. The Company has good, marketable and insurable fee simple
title to the Property free and clear of all liens whatsoever except the
Permitted Encumbrances. There are no mechanics’, materialman’s or other similar
liens or claims which have been filed for work, labor or materials affecting the
Property. None of the Permitted Encumbrances, individually or in the aggregate,
(i) materially and adversely affects the value of any individual Property or the
Property as a whole, (ii) impairs the use or operations of any individual
Property, or (iii) impairs the Company’s ability to perform its obligations in a
timely manner.

 

(h)          No Plan Assets. As of the date hereof and throughout the term of
this Agreement, (i) the Company is not and will not be an “employee benefit
plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA, (ii)
none of the assets of the Company constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101,
(iii) the Company is not and will not be a “governmental plan” within the
meaning of Section 3(32) of ERISA, and (iv) transactions by or with the Company
are not and will not be subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans.

 

Exhibit C-2

 

 

(i)          Compliance. The Company and the Property and, to the Sponsor
Member’s knowledge, the use thereof comply in all material respects with all
applicable Legal Requirements, including parking, building and zoning and land
use laws, ordinances, regulations and codes. To the Sponsor Member’s knowledge,
the Company is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority, the violation of which could
reasonably be expected to materially adversely affect the condition (financial
or otherwise) or business of the Company or the Property. The Company has not
committed any act which may give any Governmental Authority the right to cause
the Company to forfeit any of its interest in any portion of the Property. The
Property is used or will be used exclusively for medical offices and other
appurtenant and related uses. To the Sponsor Member’s knowledge, in the event
that all or any part of the Improvements are destroyed or damaged, said
Improvements can be legally reconstructed to their condition prior to such
damage or destruction, and thereafter exist for the same use without violating
any zoning or other ordinances applicable thereto and without the necessity of
obtaining any variances or special permits. No legal proceedings are pending or,
to the knowledge of the Company, threatened with respect to the zoning of the
Property. Neither the zoning nor any other right to construct, use or operate
the Property is in any way dependent upon or related to any property other than
the Property. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property and all other restrictions,
covenants and conditions affecting the Property.

 

(j)          Financial Information. To the Sponsor Member’s knowledge, all
financial data, including without limitation the statements of cash flow and
income and operating expense, that have been delivered to the Preferred Member
by the Company in respect of the Company, Guarantor, the Sponsor Member and/or
the Property (i) are true, complete and correct in all material respects, (ii)
accurately represent the financial condition of Sponsor Member, Guarantor and/or
the Property as of the date of such reports, and (iii) have been prepared in
accordance with the income tax method of accounting or GAAP throughout the
periods covered, except as disclosed therein. The Company has no contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to the Company and reasonably likely to have a materially adverse effect on the
Property or the operation thereof, except as referred to or reflected in said
financial statements. Since the date of the financial statements, there has been
no material adverse change in the financial condition, operations or business of
the Company or the Property from that set forth in said financial statements.

 

(k)          Condemnation. No condemnation or other proceeding has been
commenced or, to the Company’s knowledge is contemplated with respect to all or
any portion of the Property or for the relocation of roadways providing access
to the Property.

 

(l)          Easements; Utilities and Public Access. All easements, cross
easements, licenses, air rights and rights-of-way or other similar property
interests, if any, necessary for the full utilization of the Improvements for
their intended purposes have been obtained, are described in the Title Insurance
Policy and are in full force and effect without default thereunder. The Property
has rights of access to public ways and is served by water, sewer, sanitary
sewer and storm drain facilities adequate to service the Property for its
intended uses or will have upon the completion of the development and/or
construction of the Property. All public utilities necessary or convenient to
the full use and enjoyment of the Property are located in the public
right-of-way abutting the Property, and all such utilities are connected so as
to serve the Property without passing over other property absent a valid
easement. All roads necessary for the use of the Property for its current
purpose have been completed and dedicated to public use and accepted by all
Governmental Authorities.

 

Exhibit C-3

 

 

(m)          Separate Lots. The Property is comprised of one (1) or more parcels
which constitute separate tax lots and do not constitute a portion of any other
tax lot not a part of the Property.

 

(n)          Assessments. To the Sponsor Member’s knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting the Property, nor are there any contemplated improvements to
the Property that may result in such special or other assessments.

 

(o)          Enforceability. This Agreement and the other Definitive Documents
are not subject to any right of rescission, set-off, counterclaim or defense by
the Company, and the Company has not asserted any right of rescission, set-off,
counterclaim or defense with respect to this Agreement or any of the other
Definitive Documents.

 

(p)          Issuance; Seniority of the Membership Interests of Preferred
Member. The preferred interest of Preferred Member has been duly authorized and
approved and, when issued to the Preferred Member in accordance with this
Agreement, will be validly issued, fully paid and nonassessable. None of the
Company’s other Membership Interests are pari passu or senior in right to the
Membership Interests of the Preferred Member as to the payment of distributions
and as to the distribution of assets upon liquidation, dissolution and winding
up of the Company.

 

(q)          Insurance. The Company has obtained and has delivered to the
Preferred Member original or certified copies of all of the Policies, with all
premiums prepaid thereunder, reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. No claims have been made under
any of the Policies, unless disclosed to Preferred Member in writing and no
Person, including the Company has done, by act or omission, anything which would
impair the coverage of any of the Policies.

 

(r)          Licenses. All permits and approvals, including without limitation,
certificates of occupancy, required by any Governmental Authority for the use,
occupancy and/or operation of the Property in the manner described herein have
been obtained and are in full force and effect or will be obtained upon the
completion of the development and/or construction of the Property.

 

(s)          Flood Zone. The Improvements on the Property are located in an area
identified by the Federal Emergency Management Agency as a special flood hazard
area: Zone X.

 

(t)          INTENTIONALLY DELETED.

 

Exhibit C-4

 

 

(u)          Boundaries. To the Company’s knowledge, all of the Improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances affecting the Property encroach upon any of the
Improvements, so as to affect the value or marketability of the Property, except
those which are set forth on the surveys received by Preferred Member on or
prior to the date hereof and insured against by the Title Insurance Policy.

 

(v)          Leases. Except as set forth on the rent roll delivered to Preferred
Member prior to Closing, the Property is not subject to any leases or occupancy
agreements..

 

(w)          Filing and Recording Taxes. All taxes and governmental assessments
due and owing in respect of the Property have been paid, or an escrow of funds
in an amount sufficient to cover such payments has been established hereunder or
under the Mortgage Loan Documents or are insured against by the Title Insurance
Policy.

 

(x)          Special Purpose. The Company complies with the Special Purpose
Entity Requirements under Section 1.8 hereof in all material respects and has
compiled with the Special Purpose Entity Requirements in all material respects
since its formation.

 

(y)          Tax Filings.

 

(i)          Unless not required to file tax returns, the Company has timely
filed with the appropriate taxing authorities all federal, state, local and
foreign returns, reports and declarations (including, without limitation,
information returns) in respect of Taxes required to be filed through the date
hereof. All of the Company’s and Sponsor Member’s are, and the information
contained therein is, complete and accurate in all material respects. The
Company has not requested any extension of time within which to file returns
(including, without limitation, information returns) in respect of any federal,
state, local or foreign Taxes.

 

(ii)          All Taxes of the Company shown to be due on any federal, state,
local or foreign return, if any, filed for all periods ending on or prior to the
date of this Agreement have been paid. No Liens for Taxes exist against the
Membership Interests of Preferred Member or any equity interest of the Company
or, Sponsor Member or any other Member. The Company has, within the time and
manner prescribed by applicable law, rules and regulations, withheld and paid
over to the proper taxing or other Governmental Authorities all Taxes
attributable to their operations required to be withheld or paid over. There are
no material deficiencies for Taxes of the Company claimed, proposed or assessed
by any taxing or other Governmental Authorities against the Company that have
not yet been fully and finally resolved and, if such resolution required payment
of any Taxes, such payment has been made. There are no pending or, to the
knowledge of the Company, threatened audits, investigations or claims for or
relating to any material liability in respect of Taxes of the Company and there
are no matters under discussion with any taxing or other Governmental
Authorities with respect to Taxes that could be expected to result in a material
additional amount of Taxes payable by the Company.

 

(iii)          The Company is not a party to or bound by any tax sharing
agreement. The Company has not requested or received any ruling from any taxing
authority, or signed any binding agreement with any taxing authority, that would
materially impact the amount of Taxes (if any) due by the Company after the date
of this Agreement.

 

Exhibit C-5

 

 

(iv)          There is no power of attorney granted by the Company relating to
Taxes that is currently in effect.

 

(z)          Solvency. The Company has not entered into the transactions
contemplated by this Agreement with the actual intent to hinder, delay or
defraud any creditor. The Company has received reasonably equivalent value in
exchange for its obligations under this Agreement. The fair saleable value of
the Company’s assets exceeds and will, immediately following the consummation of
the transactions contemplated hereby, exceed the Company’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The Company’s assets do not and, immediately following
the consummation of the transactions contemplated hereby will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. The Company does not intend to, or believe that it will, incur
debts and liabilities (including contingent liabilities and other commitments)
beyond its ability to pay such debts and liabilities as they mature (taking into
account the timing and amounts of cash to be received by the Company and the
amounts to be payable on or in respect of the obligations of the Company).

 

(aa)         No Bankruptcy Filing. No petition in bankruptcy has been filed
against the Company, and the Company has not ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors. The Company is not contemplating either the filing of a petition by it
under the state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of its assets or properties. The Company has no knowledge
of any Person contemplating the filing of any such petition against the Company.

 

(bb)         Organizational Chart. The organizational chart delivered to
Preferred Member prior to the Closing relating to the Company and certain
Affiliates and other parties, is true, complete and correct on and as of the
date hereof. Jacob Frydman is (a) the sole trustee of Jacob Frydman 2000
Irrevocable Trust and (b) the sole manager of the JF URTI LLC.

 

(cc)         Compliance with Anti-Money Laundering Laws. The Company is in
compliance with all applicable anti-money laundering and anti-terrorist laws,
regulations, rules, executive orders and government guidance, including the
reporting, record keeping and compliance requirements of the Bank Secrecy Act,
as amended, and other authorizing statutes, executive orders and regulations
administered by OFAC, and related Securities and Exchange Commission or other
agency rules and regulations, and has policies, procedures, internal controls
and systems that are reasonably designed to ensure such compliance.

 

(dd)         Bank Holding Company. The Company is not a “bank holding company”
or a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

Exhibit C-6

 

 

(ee)        No Casualty. To the Company’s knowledge, the Improvements have
suffered no casualty or damage which has not been or is not being fully repaired
and the cost thereof fully paid.

 

(ff)         Purchase Options. Except as set forth in that certain Deed recorded
in the Office of the Register of deeds for Horry County, South Carolina in Deed
Book 1853 at Page 1260, neither the Property nor any part thereof are subject to
any purchase options or other similar rights in favor of third parties.

 

(gg)        Foreign Person. The Company is not a “foreign person” within the
meaning of the Foreign Investment in Real Property Tax Act, Sections 1445 or
7701 of the Code or any similar law requiring disclosure or withholding with
respect to a “foreign person” (as such term is used in the Code).

 

(hh)        PUHCA. The Company is not a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company”, all as defined in the Public Utility Holding Company
Act of 1935, as amended.

 

(ii)          Investment Company Act. The Company is not (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) subject to any other
United States federal or state law or regulation which purports to restrict or
regulate its ability to borrow money.

 

(jj)          Use of Property. As of the date hereof, the Property is used
exclusively for multifamily housing purposes and other appurtenant and related
uses.

 

(kk)        No Indebtedness. Except as permitted under Section 1.8(h) hereof,
the Company does not have any indebtedness.

 

(ll)          Contracts. The Company is not a party to and is not bound by any
oral or written agreement, contract or understanding other than the Mortgage
Loan Documents, pursuant the Definitive Documents, the Management Agreement and
those certain other agreements as listed below:

 

Type of Agreement Company Name Date           See Schedule attached    

 

(mm)         Full and Accurate Disclosure. No statement of fact made by the
Company in this Agreement contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
not misleading. There is no material fact presently known to the Company which
has not been disclosed to the Preferred Member which adversely affects, nor as
far as the Company can reasonably foresee, might materially adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of the Company, other than with regard to market risk inherent in projecting
future operations.

 

Exhibit C-7

 

 

(nn)         Other Obligations and Liabilities. Company has no liabilities or
other obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a material adverse effect on the
Company. The Company has no known contingent liabilities.

 

(oo)         Investment by Guarantor. The members of Sponsor Member have
invested not less than $2,000,000.00 in cash contributions to the Company which
has been used by the Sponsor Member for its Common Capital Contributions under
this Agreement.

 

(pp)         No Other Transactions. Except for this Agreement and the other
Definitive Documents and the Approved Construction Contract, there are no
transactions between the Company and any officer, director, shareholder,
partner, member, manager or principal of the Company or any Affiliate controlled
by the Company pursuant to which the Company shall have any obligation or
liability whatsoever to any such person.

 

(qq)         Loan Documents. The Company has delivered or caused to be delivered
to the Preferred Member copies of all of the Mortgage Loan Documents and all
other loan documents associated therewith, which copies are true, correct and
complete copies of such documents.

 

Exhibit C-8

 

 

Exhibit D
Representations and Warranties of the Preferred Member

 

A.          The Preferred Member is a limited liability company duly organized
and validly existing under the laws of the State of Delaware, with full power
and authority and legal right to be a Member of the Company and to carry on its
business in the manner and in the locations in which such business has been and
is now being conducted by it, to execute and deliver this Agreement and to
perform its obligations hereunder.

 

B.          No consent of any third party is required as a condition to the
entering into of this Agreement by the Preferred Member other than such consent
as has been previously obtained.

 

C.          The execution and delivery of this Agreement has been duly
authorized and executed by the Preferred Member and this Agreement constitutes
the valid and binding obligation and agreement of the Preferred Member,
enforceable in accordance with its terms (subject to the effect of bankruptcy,
insolvency or creditor’s rights generally, and to limitations imposed by general
principals of equity).

 

D.          Neither the execution and delivery of this Agreement, nor compliance
with the terms and provisions hereof, will result in any breach of the terms,
conditions or provisions of, or conflict with or constitute a default under, or
result in the creation of any lien, charge or encumbrance upon any property or
assets of the Preferred Member pursuant to the terms of any indenture, mortgage,
deed of trust, note, evidence of indebtedness, agreement or other instrument to
which the Preferred Member may be party or by which it or they or any of its
properties or assets may be bound, or violate any provision of law, or any
applicable order, writ, injunction, judgment or decree of any court, or any
order or other public regulation of any governmental commission, bureau or
administrative agency.

 

E.          Except as in each instance previously disclosed to the Manager in
writing, there are no judgments presently outstanding and unsatisfied against
the Preferred Member or any of its assets and neither the Preferred Member nor
any of its assets is involved in any litigation at law or in equity, or in any
proceeding before any court, or by or before any governmental or administrative
agency, which judgment, litigation or proceeding could reasonably be anticipated
to have a material adverse effect on the Preferred Member or the Company and no
such material judgment, litigation or proceeding is, to the best of the
Preferred Member’s knowledge, threatened against the Preferred Member or any of
its facilities, and to the best of the Preferred Member’s knowledge, no
investigation looking toward such a proceeding has begun or is contemplated.

 

F.          No order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority is required to authorize, or is
required in connection with the execution, delivery and performance by the
Preferred Member of this Agreement or the taking of any action thereby
contemplated, which has not been obtained, other than any such order,
permission, consent, approval, license, authorization, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, board or public authority required in connection with the ownership
or the development of the Property or with the other operations of the Company.

 

Exhibit D-1

 

 

H.          None of the Preferred Member or any of its underlying beneficial
owners have engaged in any dealings or transactions, directly or indirectly,
(i) in contravention of any U.S., international or other anti-money laundering
regulations or conventions, including, without limitation, the United States
Bank Secrecy Act, the United States Money Laundering Control Act of 1986, the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 and the regulations promulgated
thereunder (collectively, the “Patriot Act”), or any order issued with respect
to anti-money laundering by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), or (ii) in contravention of Executive Order No.
13224 issued by the President of the United States on September 24, 2001
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), as may be amended or
supplemented from time to time (“Executive Order 13224”) or (iii) on behalf of
terrorists or terrorist organizations, including those persons or entities that
are included on any relevant lists maintained by the United Nations, North
Atlantic Treaty Organization, Organization of Economic Cooperation and
Development, OFAC, Financial Action Task Force, U.S. Securities & Exchange
Commission, U.S. Federal Bureau of Investigation, U.S. Central Intelligence
Agency, U.S. Internal Revenue Service, or any country or organization, all as
may be amended from time to time.

 

I.          None of the Preferred Member or any of its underlying beneficial
owners is or will be a person or entity (i) that is listed in the Annex to or is
otherwise subject to the provisions of Execute Order 13224, (ii) whose name
appears on OFAC’s most current list of “Specifically Designed Nationals and
Blocked Persons,” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf), (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in Executive Order 13224, or
(iv) who has been associated with or is otherwise affiliated with any entity or
person listed above.

 

Exhibit D-2

 



  

EXHIBIT E

 

NON-RECOURSE EXCEPTIONS

 

(a)          Except as otherwise provided herein or in the other Definitive
Documents, Preferred Member shall not enforce the liability and obligation of
Company, Sponsor Member, Manager or Guarantor to perform and observe the
obligations contained herein or the other Definitive Documents by any action or
proceeding wherein a money judgment shall be sought against the Company, except
that Preferred Member may bring an action for specific performance or other
appropriate action or proceeding to enable Preferred Member to enforce and
realize upon this Agreement, the other Definitive Documents, and any other
collateral given to Preferred Member created herein and the other Definitive
Documents; provided, however, that any judgment in any such action or proceeding
shall be enforceable against Company only to the extent of Company’s interest in
the Property and in any other collateral given to Preferred Member. Preferred
Member, by entering into this Agreement and accepting the other Definitive
Documents, agrees that it shall not, except as otherwise expressly provided in
any Definitive Document and in Subsections (b) and (c) below, sue for, seek or
demand any deficiency judgment against the Company in any such action or
proceeding, under or by reason of or under or in connection with this Agreement
or the other Definitive Documents. The provisions of this Exhibit E shall not,
however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by this Agreement or the other Definitive Documents; (ii)
affect the validity or enforceability of any indemnity (including, without
limitation, the Environmental Indemnity), guaranty (including, without
limitation, and the Payment Guaranty and Recourse Guaranty), master lease or
similar instrument made in connection with this Exhibit E or the Definitive
Documents; (iii) impair the right of Preferred Member to obtain the appointment
of a receiver; or (iv) impair the right of Preferred Member to obtain a monetary
judgment against Company if necessary to obtain any Insurance Proceeds or Awards
to which Preferred Member would otherwise be entitled under the terms of any
Definitive Document or any provision herein; provided however, Preferred Member
shall only enforce such judgment to the extent of the Insurance Proceeds and/or
Awards. Except as expressly provided in any Definitive Document or any provision
herein, Preferred Member and its successors and assigns shall look solely to
Company’s interest in the Property, all rights, estates and interests now or at
any time hereafter securing the payment and performance of the obligations of
Company herein and in the other Definitive Documents for the payment of any
claim or for any performance in connection with any Definitive Document or any
provision herein.

 

Exhibit E-1

 

 

(b)          Notwithstanding the provisions of this Exhibit E or the Agreement
to the contrary, the Company, Sponsor Member, Manager and Guarantor shall be
personally liable to Preferred Member for the losses it actually incurs due to:
(i) the misapplication by Sponsor Member, the Company or Guarantor (or at such
Person’s direction) or any of their respective Affiliates of monies held in or
paid out from any account (including any reserve or escrow) maintained under
this Agreement or the Definitive Documents, (ii) the Company’s, Guarantor’s or
Sponsor Member’s misapplication or misappropriation of rents received by the
Company in violation of the Definitive Documents after the occurrence and during
the continuance of a Change of Control Event, (iii) wrongful removal or
destruction of property constituting the Property or any intentional waste of
the Property by the Company, Sponsor Member, Guarantor or any of their
respective Affiliates, (iv) any Legal Requirement (including the Racketeer
Influenced and Corrupt Organization Act (“RICO”)) mandating the forfeiture by
the Company of the Property, or any portion thereof, because of the conduct or
purported conduct of criminal activity by the Company, Sponsor Member, Guarantor
or any respective Affiliate thereof in connection therewith, (vi) any failure of
the Company to comply with or any breach of any of the provisions of Section
1.8, (vii) any damage or destruction of the Property or any part thereof due to
fire or other casualty to the extent not covered by insurance required hereunder
but only to the extent the same would have been covered by insurance if the
Company had obtained and maintained the insurance coverage required hereunder or
under the Mortgage Loan Documents, (ix) the cost of enforcement of any of
Preferred Member’s rights or remedies hereunder or under each of the Definitive
Documents or costs incurred in any bankruptcy or similar proceeding which may be
brought by or against the Company or Sponsor Member; (x) the placement of any
involuntary lien on the Property in violation of this Agreement or any of the
Definitive Documents; (xi) removal or disposal of all or any portion of the
Property other than in accordance with the terms of the Definitive Documents;
(xii) application of any law resulting in the forfeiture by the Company of any
or all of its property, including the Property; (xiii) gross negligence, willful
misconduct or criminal acts by the Company, Sponsor Member, Guarantor of any of
their respective Affiliates; (xiv) the exercise of any right or remedy under any
federal, state or local forfeiture laws resulting in the loss or impairment of
any security interest granted under this Agreement or the Definitive Documents,
or the priority thereof, against the assets subject to such security interest as
a result of the acts or intentional omissions of the Company, Sponsor Member,
Guarantor and any of their respective Affiliates; (xv) if the Company incurs any
indebtedness or obligations in violations of the terms of this Agreement; (xvi)
any lien which has been placed on the Property is not then bonded over or
discharged by the Company or Guarantor within 90 days after the lien was first
recorded on title, provided that the Property has generated sufficient funds to
pay the same; (xvii) any material misrepresentation, miscertification or breach
of warranty by Sponsor Member, Guarantor or any of their respective Affiliates
with respect to any representation, warranty or certification contained in this
Agreement or any of the Definitive Agreements or in any document, certificate or
report provided under, pursuant to or in connection therewith, or otherwise to
induce Preferred Member to make the PE Contribution, or any advance thereof, or
to release monies from any account held by Preferred Member (including any
reserve or escrow) or to take other action with respect to collateral for the PE
Contribution or (xviv) the misapplication, misappropriation or conversion by the
Company, Sponsor Member, Guarantor or any of their respective Affiliates of (i)
any insurance proceeds paid by reason of any loss, damage or destruction to the
Property, and (ii) any awards or other amounts received in connection with the
condemnation of all or a portion of the Property and (iii) any rents or (xviii)
the Company or Sponsor Member performing any action which is a Major Decision
without Preferred Member’s requisite consent in accordance with Section 6.2
hereof, (ixx) the PE Contribution is deemed to be equity for tax purposes as a
result of the action or inaction of the Sponsor Member, Guarantor or Manager,
which action or inaction is inconsistent with the provisions and express intent
of this Agreement, (xx) the failure of the Manager to cause the Company to
timely pay the Additional Principal True-Up Payment to Preferred Member, as and
when payable under this Agreement or (xxi) the Company or Preferred Member
incurring any transfer taxes or other taxes that results from any action or
omission by any of the Manager, the Sponsor Members, the Company or any
Guarantor that was not either (i) expressly authorized by the terms and
provisions of this Agreement or (ii) previously approved by Preferred Member in
writing (provided, however, that notwithstanding the foregoing, the Company
shall not be liable for losses incurred by Preferred Member pursuant to this
clause (xxi)).

 

Exhibit E-2

 

 

(c)          Notwithstanding the foregoing, the agreement of Preferred Member
not to pursue recourse liability as set forth in Subsection (a) above SHALL
BECOME NULL AND VOID and shall be of no further force and effect (A) if the
first full monthly payment of Preferred Return and Required Principal Payment
payable hereunder is not paid when due, (B) if Sponsor Member fails to obtain
Preferred Member or Mortgage Lender’s prior written consent to any subordinate
financing or other voluntary lien encumbering the Property, (C) upon any
transfer in violation of the terms of Section 7.1 hereof occurs, (D) if a
voluntary case or proceeding under any applicable Federal or state bankruptcy,
insolvency, reorganization or other similar law or any other case or proceeding
is commenced to adjudicate the Company, the Sponsor Member or any Guarantor a
bankrupt or insolvent, (E) if an involuntary case or proceeding under any
applicable Federal or state bankruptcy, insolvency, reorganization or other
similar law is commenced against the Company, the Sponsor Member, any Guarantor
or any other case or proceeding seeking to adjudicate the Company, the Sponsor
Member, any Guarantor a bankrupt or insolvent (unless such case or proceeding is
commenced by Preferred Member) unless such case or proceeding is discharged,
stayed or dismissed within sixty (60) days but only if the Company, Sponsor
Member or Guarantor has failed to use commercially reasonable efforts to dismiss
such proceeding or has consented to and colluded in the filing of such
proceeding, (F) if Sponsor Member, Guarantor or any Affiliate of any of the
foregoing, in connection with any enforcement action or exercise or assertion of
any right or remedy by or on behalf of Preferred Member under or in connection
with this Agreement or any of the other Definitive Documents, contests or
interferes, seeks a defense, judicial intervention or injunctive or other
equitable relief of any kind, or asserts in a pleading filed in connection with
a judicial proceeding any defense against Preferred Member, (G) in the event of
any fraud or breach of trust by Sponsor Member or Guarantor or any Affiliate
thereof, including, by reason of any claim under RICO, (H) if the Company shall
fail to comply with the Special Purpose Entity Requirements under Section 1.8
hereof and such failure shall cause the Company to be deemed consolidated under
any bankruptcy or insolvency proceeding with any other entity or (I) if the
Sponsor Members fail to reimburse Preferred Member for the full amount of all
transfer taxes or other taxes, third party costs and expenses payable or
incurred by Preferred Member or the Company (including, without limitation,
enforcement costs and expenses and reasonable attorney’s fees) in connection
with the transactions and enforcement of the rights of Preferred Member
contemplated by Section 8.24 within ten (10) days after demand by Preferred
Member therefor or (J) if the Mortgage Loan Documents are modified or amended
without the prior consent of the Preferred Member.

 

(d)          Nothing herein shall be deemed to be a waiver of any right which
Preferred Member may have under Section 506(a), 506(b), 1111(b) or any other
provision of the U.S. Bankruptcy Code to file a claim for the full Unreturned
Preferred Capital and other amounts owing to Preferred Member hereunder and
under the other Definitive Documents or to require that all collateral shall
continue to secure the Unreturned Preferred Capital and all other amounts owing
to Preferred Member hereunder in accordance with this Agreement and the other
Definitive Documents.

 

Exhibit E-3

 

 

(e)          Nothing contained herein shall impair, release or otherwise
adversely affect: (a) any lien, assignment or security interest created by the
Definitive Documents; (b) any indemnity, personal guaranty, master lease or
similar instrument now or hereafter made in connection herewith (including,
without limitation, the Environmental Indemnity); (c) the Preferred Member’s
right to name the Company or Sponsor Member as a defendant in any action for
specific performance or otherwise to enable the Preferred Member to enforce
obligations under the Definitive Documents or to realize upon the Preferred
Member’s interest in any collateral given to the Preferred Member as security
hereunder or (d) the Preferred Member’s right to a judgment against the Company
or the Sponsor Member if necessary to enforce any guaranty or indemnity provided
in connection herewith or to obtain any Insurance Proceeds or Awards to which
the Preferred Member would otherwise be entitled under the Definitive Documents;
provided, however, that any judgment obtained against the Sponsor Member shall,
except to the extent otherwise expressly provided in this Exhibit, be
enforceable against the Sponsor Member only to the extent of the Sponsor
Member’s interest in the Company and performance of the Sponsor Member’s
obligations under the Definitive Documents.

 

(f)          Nothing contained in herein shall be deemed a waiver of any right
which the Preferred Member may have under the Bankruptcy Code or applicable law
to protect and pursue its rights under the Agreement including, without
limitation, its rights under Sections 506(a) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the Unreturned Preferred
Capital or to require that the collateral continues to secure all of the
indebtedness owing to the Preferred Member under the Definitive Documents.

 

(g)          Notwithstanding anything herein to the contrary, Sponsor Member or
Manager shall have no liability under this Exhibit E for any matters that (i)
are attributable solely to the actions of Preferred Member and (ii) first arise
following a Change of Control Event and the exercise by Preferred Member of its
remedies under Section 4.6 and/or 8.24(a) of this Agreement.

 

Exhibit E-4

 

 

EXHIBIT F

 

BUDGET

 

SEE ATTACHED

 

Exhibit F-1

 

 

SCHEDULE 1

 

Mortgage Loan Documents

 

(each dated of even date herewith unless otherwise noted)

 

(a)Promissory Note made by the Company to Mortgage Lender in the principal
amount of $10,300,000.00 and dated as of the date hereof;     (b)Loan Agreement
made by and between Company and Mortgage Lender with respect to the Mortgage
Loan and dated as of the date hereof;     (c)Mortgage, Assignment of Leases and
Rents and Security Agreement given by the Company to Mortgage Lender and dated
as of the date hereof;     (d)Assignment of Leases and Rents given by Company to
Mortgage Lender and dated as of the date hereof;     (e)Environmental Indemnity
Agreement made by Company and Jacob Frydman for the benefit of Mortgage Lender
and dated as of the date hereof;     (f)Assignment of Management Agreement and
Subordination of Management Fees by and among Company, Mortgage Lender and URA
Property Management LLC (“Manager”) and dated as of the date hereof;     (g)Cash
Management Agreement by and among Company, Mortgage Lender and Manager and dated
as of the date hereof;     (h)Deposit Account Control Agreement by and between
Company, Mortgage Lender and Wells Fargo Bank, National Association and dated as
of the date hereof.     (i)Borrower’s Closing Certificate by the Company in
favor of Mortgage Lender.     (j)Title Company Escrow Agreement between Mortgage
Lender, Company and the Title Company.     (k)Financing Statements from the
Company in favor of Mortgage Lender     (l)Disbursement Authorization from
Company in favor of Mortgage Lender.

 

Schedule 1-1

 

 

SCHEDULE 2

 

List of Service Contracts

 

See attached

 

Schedule 2-1

 